


Exhibit 10.1


[kbssorq12013ex101.jpg]


TERM LOAN AGREEMENT
by and between
KBS SOR 156TH AVENUE NORTHEAST, LLC,
a Delaware limited liability company,
as Borrower,
and
BANK OF AMERICA, N.A.,
a national banking association,
as Lender,
with respect to
Bellevue Technology Center, Bellevue, Washington



        

--------------------------------------------------------------------------------




Term Loan Agreement
This Term Loan Agreement (this “Agreement”) is made as of the 22nd day of
February, 2013, by and between KBS SOR 156TH AVENUE NORTHEAST, LLC, a Delaware
limited liability company (“Borrower”), and BANK OF AMERICA, N.A., a national
banking association (“Lender”).
Recitals
Borrower has applied to Lender for a loan for the purpose of financing the
acquisition of the real property that will serve as security for the loan.
Lender has agreed to make the loan on the terms and conditions set forth in this
Agreement and in the other documents evidencing and securing the loan.
Now, therefore, in consideration of the premises, and in further consideration
of the mutual covenants and agreements herein set forth, the parties covenant
and agree as follows:
Agreements
Article I
General Information.
Section 1.1    Conditions to Closing.
The conditions precedent to closing the Loan and recording the Deed of Trust are
set forth in the Closing Checklist.
Section 1.2    Schedules.
The Schedules attached to this Agreement are incorporated herein and made a part
hereof.
Section 1.3    Defined Terms.
Capitalized terms in this Agreement shall have the meanings ascribed to such
terms in the Preamble hereto and in Schedule 1.
Article II
Terms of the Loan.
Section 2.1    The Loan.
Borrower agrees to borrow the Loan from Lender, and Lender agrees to lend the
Loan to Borrower, subject to the terms and conditions herein set forth, in an
amount not to exceed the Loan Amount. Interest shall accrue and be payable in
arrears only on sums advanced hereunder for the period of time outstanding. The
Loan is not a revolving loan; amounts repaid may not be re-borrowed.
Section 2.2    Initial Advance.
At closing, Lender shall advance Loan proceeds in the amount of Forty-Four
Million Four Hundred Fifty Thousand Dollars ($44,450,000) as follows:

1


--------------------------------------------------------------------------------




(a)    First, to Lender, the sum of Two Hundred Seventy-One Thousand Three
Hundred Seventy-Five and No/100 Dollars ($272,375.00) which represents
disbursements for the following items:
General Closing Costs


$265,000.00


Appraisal Fee


$7,375.00


TOTAL


$272,375.00


 
 

(b)    Second, to Fidelity National Title Insurance Company (“Title Company”),
an amount equal to Forty-Four Million One Hundred Seventy-Seven Thousand Six
Hundred Twenty-Five and No/100 Dollars ($44,177,625.00) (i) to pay Lender’s
legal fees in connection with this Loan and all of Title Company’s costs and
expenses in connection with the closing of the Loan, including those which may
be incurred for issuing a title policy and endorsements, escrow fees,
photocopying, recording and filing fees, title company services and all other
such fees, charges and taxes, and (ii) to pay a portion of the purchase price of
the Property pursuant to Borrower’s separate written instructions.
Section 2.3    Holdback for Tenant Improvements, Leasing Commissions and Capital
Improvements.
At closing, Lender will establish the TILC/Capital Expenditures Holdback. Lender
will advance the TILC/Capital Expenditures Holdback funds in accordance with the
terms and conditions of Schedule 2, to pay or reimburse Borrower for costs and
expenses incurred by Borrower for Tenant Improvements, Leasing Commissions and
Capital Improvements.
Section 2.4    Automatic Deduction.
(a)    Throughout the term of the Loan, Borrower shall maintain the Checking
Account in good standing with Lender. Borrower hereby grants to Lender a
security interest in the Checking Account for the purpose of securing the
Obligations.
(b)    Borrower agrees that monthly payments on the Note will be deducted
automatically on their due dates from the Checking Account (or such other
account designated by Borrower). Lender is hereby authorized to apply the
amounts so debited to Borrower’s obligations under the Loan. Notwithstanding the
foregoing, Lender will not automatically deduct the principal payment at
maturity from the Checking Account (or such other account designated by
Borrower).
(c)    Lender will debit the Checking Account (or such other account designated
by Borrower) on the dates the payments become due. If a due date does not fall
on a Banking Day, Lender will debit the Checking Account (or such other account
designated by Borrower) on the first Banking Day following the due date.
(d)    Borrower shall maintain sufficient funds in the Checking Account (or such
other account designated by Borrower) on the dates Lender enters debits
authorized by this Agreement. If there are insufficient funds in the Checking
Account (or such other account designated by Borrower) on the date Lender enters
any debit authorized by this Agreement, without limiting Lender’s other remedies
in such an event, the debit will be reversed in whole or in part, in Lender’s
sole and absolute discretion, and such amount not debited shall be deemed to be
unpaid and shall be immediately due and payable in accordance with the terms of
the Note.

2


--------------------------------------------------------------------------------




Section 2.5    Liability of Lender.
Lender shall in no event be responsible or liable to any Person other than
Borrower for the disbursement of or failure to disburse the Loan proceeds or any
part thereof and no Person other than Borrower shall have any right or claim
against Lender under this Agreement or the other Loan Documents.
Article IIIRepresentations and Warranties.
Borrower makes the following representations and warranties to Lender as of the
date hereof and as of the date of each advance hereunder:
Section 3.1    Organization, Power and Authority of Borrower; Loan Documents.
Borrower (a) is a limited liability company duly organized, existing and in good
standing under the laws of the state in which it is organized and is duly
qualified to do business and in good standing in the state in which the Land is
located (if different from the state of its formation) and in any other state
where the nature of Borrower’s business or property requires it to be qualified
to do business, and (b) has the power, authority and legal right to own its
property and carry on the business now being conducted by it and to engage in
the transactions contemplated by the Loan Documents. The Loan Documents to which
Borrower is a party have been duly executed and delivered by Borrower, and the
execution and delivery of, and the carrying out of the transactions contemplated
by, such Loan Documents, and the performance and observance of the terms and
conditions thereof, have been duly authorized by all necessary organizational
action by and on behalf of Borrower. The Loan Documents to which Borrower is a
party constitute the valid and legally binding obligations of Borrower and are
fully enforceable against Borrower in accordance with their respective terms,
except to the extent that such enforceability may be limited by laws generally
affecting the enforcement of creditors’ rights.
Section 3.2    Other Documents; Laws.
The execution and performance of the Loan Documents to which Borrower is a party
and the consummation of the transactions contemplated thereby will not conflict
with, result in any breach of, or constitute a default under, the organizational
documents of Borrower, or any contract, agreement, document or other instrument
to which Borrower is a party or by which Borrower or any of its properties may
be bound or affected, and such actions do not and will not violate or contravene
any Law to which Borrower is subject.
Section 3.3    Taxes.
To Borrower’s knowledge and belief, Borrower has filed all federal, state,
county and municipal Tax returns required to have been filed by Borrower and has
paid all Taxes which have become due pursuant to such returns or pursuant to any
Tax assessments received by Borrower.
Section 3.4    Legal Actions.
There are no material Claims or investigations by or before any court or
Governmental Authority, with respect to which Borrower has been served, or to
the best of Borrower’s knowledge and belief, threatened against or affecting
Borrower, Borrower’s business or the Property. Borrower is not in default with
respect to any order, writ, injunction, decree or demand of any court or any
Governmental Authority affecting Borrower or the Property.

3


--------------------------------------------------------------------------------




Section 3.5    Nature of Loan.
Borrower is a business or commercial organization. The Loan is being obtained
solely for business or investment purposes, and will not be used for personal,
family, household or agricultural purposes.
Section 3.6    Trade Names.
Borrower conducts its business solely under the name set forth in the Preamble
to this Agreement and makes use of no trade names in connection therewith,
unless such trade names have been previously disclosed to Lender in writing.
Section 3.7    Financial Statements.
The financial statements heretofore delivered by Borrower and Guarantor to
Lender are true and correct in all respects, have been prepared in accordance
with sound accounting principles consistently applied, and fairly present the
respective financial conditions of the subjects thereof as of the respective
dates thereof.
Section 3.8    No Material Adverse Change.
No material adverse change has occurred in the financial conditions reflected in
the financial statements of Borrower or Guarantor since the respective dates of
such statements, and no material additional liabilities have been incurred by
Borrower since the dates of such statements other than the borrowings
contemplated herein or as approved in writing by Lender.
Section 3.9    ERISA and Prohibited Transactions.
As of the date hereof and throughout the term of the Loan: (a) Borrower is not
and will not be (i) an “employee benefit plan,” as defined in Section 3(3) of
ERISA, (ii) a “governmental plan” within the meaning of Section 3(32) of ERISA,
or (iii) a “plan” within the meaning of Section 4975(e) of the Code; (b) the
assets of Borrower do not and will not constitute “plan assets” within the
meaning of the United States Department of Labor Regulations set forth in
Section 2510.3-101 of Title 29 of the Code of Federal Regulations;
(c) transactions by or with Borrower are not and will not be subject to state
statutes applicable to Borrower regulating investments of fiduciaries with
respect to governmental plans; and (d) Borrower will not engage in any
transaction that would cause any Obligation or any action taken or to be taken
hereunder (or the exercise by Lender of any of its rights under the Deed of
Trust or any of the other Loan Documents) to be a non-exempt (under a statutory
or administrative class exemption) prohibited transaction under ERISA or Section
4975 of the Code. Borrower agrees to deliver to Lender such certifications or
other evidence of compliance with the provisions of this Section as Lender may
from time to time request.
Section 3.10    Compliance with Laws and Zoning and Other Requirements;
Encroachments.
To Borrower’s knowledge and belief, Borrower is in compliance with the
requirements of all applicable Laws. To Borrower’s knowledge and belief, the use
of the Property complies with applicable zoning ordinances, regulations and
restrictive covenants affecting the Land. To Borrower’s knowledge and belief,
all use and other requirements of any Governmental Authority having jurisdiction
over the Property have been satisfied. To Borrower’s knowledge and belief, no
violation of any Law exists with respect to the Property. To Borrower’s
knowledge and belief, and except as may be disclosed in the Survey, the
Improvements are constructed entirely on the Land and do not encroach upon any
easement

4


--------------------------------------------------------------------------------




or right-of-way, or upon the land of others. To Borrower’s knowledge and belief,
(i) the Improvements comply with all applicable building restriction lines and
set-backs, however established, and (ii) are in strict compliance with all
applicable use or other restrictions and the provisions of all applicable
agreements, declarations and covenants and all applicable zoning and subdivision
ordinances and regulations.
Section 3.11    Certificates of Occupancy.
To Borrower’s knowledge and belief, all certificates of occupancy and other
permits and licenses necessary or required in connection with the use and
occupancy of the Improvements have been validly issued.
Section 3.12    Utilities; Roads; Access.
To Borrower’s knowledge and belief, all utility services necessary for the
operation of the Improvements for their intended purposes have been fully
installed, including telephone service, cable television, water supply, storm
and sanitary sewer facilities, natural gas and electric facilities, including
cabling for telephonic and data communication, and the capacity to send and
receive wireless communication. To Borrower’s knowledge and belief, all roads
and other accesses necessary to serve the Land and Improvements have been
completed, are serviceable in all weather, and where required by the appropriate
Governmental Authority, have been dedicated to and formally accepted by such
Governmental Authority.
Section 3.13    Other Liens.
Except for contracts for labor, materials and services furnished or to be
furnished in connection with any construction at the Property, including any
construction of tenant improvements, Borrower has made no contract or
arrangement of any kind the performance of which by the other party thereto
would give rise to a lien on the Property.
Section 3.14    No Defaults.
To Borrower’s knowledge and belief, (i) there is no Default or Event of Default
under any of the Loan Documents, and (ii) there is no default or event of
default under any material contract, agreement or other document related to the
construction or operation of the Improvements.
Section 3.15    Draw Requests.
As a condition to each draw request or other request for an advance hereunder
and each receipt of the funds requested thereby, Borrower’s representations and
warranties set forth in this Agreement shall be true and correct as of the date
of the draw request or other request for an advance and, unless Lender is
notified to the contrary prior to the disbursement of the advance requested,
will be so on the date of the disbursement.
Article IVAffirmative Covenants and Agreements.
Borrower covenants as of the date hereof and until such time as all Obligations
shall be paid and performed in full, that:

5


--------------------------------------------------------------------------------




Section 4.1    Compliance with Laws; Use of Proceeds.
Borrower shall comply with all Laws and all orders, writs, injunctions, decrees
and demands of any court or any Governmental Authority affecting Borrower or the
Property. Borrower shall use all proceeds of the Loan for business purposes
which are not in contravention of any Law or any Loan Document.
Section 4.2    Inspections; Cooperation.
Borrower shall permit representatives of Lender to enter upon the Land, to
inspect the Improvements and any and all materials to be used in connection with
any construction at the Property, including any construction of tenant
improvements, to examine all detailed plans and shop drawings and similar
materials as well as all books and records of Borrower (regardless of where
maintained) and all supporting vouchers and data and to make copies and extracts
therefrom and to discuss the affairs, finances and accounts pertaining to the
Loan and the Improvements with representatives of Borrower. Borrower shall at
all times cooperate and use commercially reasonable efforts to cause each and
every one of its contractors, subcontractors and material suppliers to cooperate
with the representatives of Lender in connection with or in aid of the
performance of Lender’s functions under this Agreement. Except in the event of
an emergency, Lender shall give Borrower at least twenty-four hours’ notice by
telephone in each instance before entering upon the Land and/or exercising any
other rights granted in this Section.
Section 4.3    Payment and Performance of Contractual Obligations.
Subject to the terms of Section 5.1 of the Deed of Trust, Borrower shall perform
in a timely manner all of its obligations under any and all contracts and
agreements (in accordance with the terms thereof) related to any construction
activities at the Property or the maintenance or operation of the Improvements,
and Borrower will pay before they become delinquent all bills for services or
labor performed and materials supplied in connection with such construction,
maintenance and/or operation. Within thirty (30) days after the filing of any
mechanic’s lien or other lien or encumbrance against the Property, Borrower will
promptly discharge the same by payment or filing a bond or otherwise as
permitted by Law. So long as Lender’s security has been protected by the filing
of a bond or otherwise in a manner reasonably satisfactory to Lender in its
reasonable discretion, Borrower shall have the right to contest in good faith
any claim, lien or encumbrance, provided that Borrower does so diligently and
without prejudice to Lender or delay in completing construction of any tenant
improvements.
Section 4.4    Insurance.
Borrower shall maintain the following insurance at its sole cost and expense:
(a)    Insurance against Casualty to the Property under a policy or policies
covering such risks as are presently included in “special form” (also known as
“all risk”) coverage, including such risks as are ordinarily insured against by
similar businesses, but in any event including fire, lightning, windstorm, hail,
explosion, riot, riot attending a strike, civil commotion, damage from aircraft,
smoke, vandalism, malicious mischief and acts of terrorism. Such insurance shall
name Lender as the mortgagee and loss payee. Unless otherwise agreed in writing
by Lender, such insurance shall be for the full insurable value of the Property
on a replacement cost basis, with a deductible amount, if any, reasonably
satisfactory to Lender. No policy of insurance shall be written such that the
proceeds thereof will produce less than the minimum coverage required by this
Section by reason of co-insurance provisions or otherwise. The term “full
insurable value” means one hundred percent (100%) of the actual replacement cost
of the Property, including tenant improvements (excluding excavation costs and
costs of underground

6


--------------------------------------------------------------------------------




flues, pipes, drains and other uninsurable items). For purposes of the foregoing
requirements, the policy coverages and amounts existing at the closing of the
Loan shall satisfy the property insurance requirements in effect as of the date
hereof.
(b)    Commercial (also known as comprehensive) general liability insurance on
an “occurrence” basis against claims for “personal injury” liability and
liability for death, bodily injury and damage to property, products and
completed operations, in limits satisfactory to Lender with respect to any one
occurrence and the aggregate of all occurrences during any given annual policy
period. Such insurance shall name Lender as an additional insured.
(c)    Workers’ compensation insurance for all employees of Borrower in such
amount as is required by Law and including employer’s liability insurance, if
required by Lender.
(d)    During any period of construction of tenant improvements, Borrower shall
maintain, or cause others to maintain, such insurance as may be required by
Lender of the type customarily carried in the case of similar construction for
one hundred percent (100%) of the full replacement cost of materials stored at
or upon the Property. During any period of other construction upon the Property,
Borrower shall maintain, or cause others to maintain, builder’s risk insurance
(non-reporting form) of the type customarily carried in the case of similar
construction for one hundred percent (100%) of the full replacement cost of work
in place and materials stored at or upon the Property.
(e)    If at any time any portion of any structure on the Property is insurable
against Casualty by flood and is located in a Special Flood Hazard Area under
the Flood Disaster Protection Act of 1973, as amended, a flood insurance policy
on the structure and Borrower owned contents in form and amount acceptable to
Lender but in no amount less than the amount sufficient to meet the requirements
of applicable Law as such requirements may from time to time be in effect.
(f)    Loss of rental value insurance or business interruption insurance in an
amount equal to twelve (12) months of the projected gross income of the Property
and an extended period of indemnity endorsement providing an additional twelve
(12) months’ loss of rental value or business interruption insurance after the
Property has been restored or until the projected gross income returns to the
level that existed prior to the loss, whichever is first to occur.
(g)    The Environmental Insurance Policy.
Such other and further insurance as may be required from time to time by Lender
in order to comply with regular requirements and practices of Lender in similar
transactions including, if required by Lender, boiler and machinery insurance,
pollution liability insurance, wind insurance and earthquake insurance, so long
as any such insurance is generally available at commercially reasonable premiums
as determined by Lender from time to time.
Each policy of insurance (i) shall be issued by one or more insurance companies
each of which must have an A.M. Best Company financial and performance rating of
A-IX or better and are qualified or authorized by the Laws of the State to
assume the risks covered by such policy, (ii) with respect to the insurance
described under the preceding Subsections (a), (d), (e) and (f), shall have
attached thereto standard non-contributing, non-reporting mortgagee clauses in
favor of and entitling Lender without contribution to collect any and all
proceeds payable under such insurance, either as sole payee or as joint payee
with Borrower, (iii) shall provide that such policy shall not be canceled or
modified for nonpayment of premiums without at least ten (10) days’ prior
written notice to Lender, or for any other reason without at least thirty (30)
days’ prior written notice to Lender, and (iv) shall provide that any loss
otherwise payable thereunder shall be payable notwithstanding any act or
negligence of Borrower which

7


--------------------------------------------------------------------------------




might, absent such agreement, result in a forfeiture of all or a part of such
insurance payment. Borrower shall promptly pay all premiums prior to delinquency
on such insurance and, not less than five (5) days prior to the expiration dates
of each such policy, Borrower will deliver to Lender evidence satisfactory to
Lender of the renewal or replacement of such policy continuing insurance in the
form required herein and payment of premiums for any such policies within ten
(10) days of the availability of same. Borrower will immediately give Notice to
Lender of any cancellation of, or change in, any insurance policy. If Borrower
fails to maintain any insurance and pay the premiums for such insurance as
required by this Agreement, Lender may obtain such insurance or pay such
premiums on behalf of Borrower, provided that Lender has provided to Borrower
not less than two (2) Banking Days’ prior Notice. Borrower will promptly pay to
Lender all amounts paid by Lender for the foregoing. Such amounts shall be
secured by the Deed of Trust. Lender shall not, because of accepting, rejecting,
approving or obtaining insurance, incur any liability for (A) the existence,
nonexistence, form or legal sufficiency thereof, (B) the solvency of any
insurer, or (C) the payment of losses. Borrower may satisfy any insurance
requirement hereunder by providing one or more “blanket” insurance policies,
subject to Lender’s approval in each instance as to limits, coverages, forms,
deductibles, inception and expiration dates, and cancellation provisions (which
approval shall not be unreasonably withheld).
Section 4.5    Adjustment of Condemnation and Insurance Claims.
Borrower shall give prompt Notice to Lender of any Casualty or any Condemnation
or threatened Condemnation. Lender is authorized, at its sole and absolute
option and upon prior written notice to Borrower, to commence, appear in and
prosecute, in its own or Borrower’s name, any action or proceeding relating to
any Condemnation or Casualty, and to make proof of loss for and to settle or
compromise any Claim in connection therewith. In such case, Lender shall have
the right to receive all Condemnation Awards and Insurance Proceeds, and may
deduct therefrom all of its Expenses. However, so long as no Event of Default
has occurred and Borrower is diligently pursuing its rights and remedies with
respect to a Claim, Lender will obtain Borrower’s written consent (which consent
shall not be unreasonably withheld or delayed) before making proof of loss for
or settling or compromising such Claim. Borrower agrees to diligently assert its
rights and remedies with respect to each Claim and to promptly pursue the
settlement and compromise of each Claim subject to Lender’s approval, which
approval shall not be unreasonably withheld or delayed. If, prior to the receipt
by Lender of any Condemnation Award or Insurance Proceeds, the Property shall
have been sold pursuant to the provisions of the Deed of Trust, Lender shall
have the right to receive such funds (a) to the extent of any deficiency found
to be due upon such sale with interest thereon (whether or not a deficiency
judgment on the Deed of Trust shall have been sought or recovered or denied),
and (b) to the extent necessary to reimburse Lender for its Expenses. If any
Condemnation Awards or Insurance Proceeds are paid to Borrower, Borrower shall
receive the same in trust for Lender. Within ten (10) days after Borrower’s
receipt of any Condemnation Awards or Insurance Proceeds, Borrower shall deliver
such awards or proceeds to Lender in the form in which they were received,
together with any endorsements or documents that may be necessary to effectively
negotiate or transfer the same to Lender; provided, however, so long as no
Default or Event of Default has occurred and is continuing, a Condemnation award
of less than $1,000,000 with respect to any single Condemnation, and Insurance
Proceeds of less than $1,000,000 with respect to any single Casualty, may be
retained by Borrower, which funds shall be used by Borrower to restore the
Property. Borrower agrees to execute and deliver from time to time, upon the
written request of Lender, such further instruments or documents as may be
reasonably requested by Lender to confirm the grant and assignment to Lender of
any Condemnation Awards or Insurance Proceeds.
Section 4.6    Utilization of Net Proceeds.
(a)    Net Proceeds must be utilized either for payment of the Obligations or
for the restoration of the Property. Net Proceeds shall be utilized for the
restoration of the Property, but only if no Event of

8


--------------------------------------------------------------------------------




Default shall exist and only if in the reasonable judgment of Lender (i) there
has been no material adverse change in the financial viability of the
Improvements and (ii) the Net Proceeds, together with other funds deposited with
Lender for that purpose, are sufficient to pay the cost of the restoration
pursuant to a budget and plans and specifications reasonably approved by Lender.
Otherwise, Net Proceeds shall be utilized for payment of the Obligations.
(b)    If Net Proceeds are to be utilized for the restoration of the Property,
the Net Proceeds, together with any other funds deposited with Lender for that
purpose, must be deposited in a Borrower’s Deposit Account, which shall be an
interest-bearing account, with all accrued interest to become part of Borrower’s
deposit. Borrower agrees that it shall include all interest and earnings on any
such deposit as its income (and, if Borrower is a partnership or other
pass-through entity, the income of its partners, members or beneficiaries, as
the case may be), and shall be the owner of all funds on deposit in the
Borrower’s Deposit Account for federal and applicable state and local tax
purposes. Lender shall have the exclusive right to manage and control all funds
in the Borrower’s Deposit Account, but Lender shall have no fiduciary duty with
respect to such funds. Lender will advance the deposited funds from time to time
to Borrower for the payment of costs of restoration of the Property upon
presentation of evidence acceptable to Lender that such restoration has been
completed satisfactorily and lien-free. Any account fees and charges may be
deducted from the balance, if any, in the Borrower’s Deposit Account. Borrower
grants to Lender a security interest in the Borrower’s Deposit Account and all
funds hereafter deposited to such deposit account, and any proceeds thereof, as
security for the Obligations. Such security interest shall be governed by the
Uniform Commercial Code of the State, and Lender shall have available to it all
of the rights and remedies available to a secured party thereunder. The
Borrower’s Deposit Account may be established and held in such name or names as
Lender shall deem appropriate, including in the name of Lender. Borrower hereby
constitutes and appoints Lender and any officer or agent of Lender its true and
lawful attorneys-in-fact with full power of substitution to open the Borrower’s
Deposit Account and to do any and every act that Borrower might do on its own
behalf to fulfill the terms of this Section 4.6. To the extent permitted by Law,
Borrower hereby ratifies all that said attorneys shall lawfully do or cause to
be done by virtue hereof. It is understood and agreed that this power of
attorney, which shall be deemed to be a power coupled with an interest, cannot
be revoked.
Section 4.7    Management.
Borrower at all times shall provide for the competent and responsible management
and operation of the Property. At all times, Borrower shall cause the Property
to be managed by an Approved Manager. All management contracts affecting the
Property shall be terminable upon thirty (30) days’ written notice without
penalty or charge (except for unpaid accrued management fees). All management
contracts must be approved in writing by Lender prior to the execution of the
same (which approval shall not be unreasonably withheld).
Section 4.8    Books and Records; Financial Statements; Tax Returns.
Borrower shall provide or cause to be provided to Lender all of the following:
(a)    Unaudited Financial Statements of Borrower for each fiscal year, as soon
as reasonably practicable and in any event within one hundred-twenty (120) days
after the close of each fiscal year.
(b)    Unaudited Financial Statements of Guarantor: (i) for each fiscal year, as
soon as reasonably practicable and in any event within one hundred twenty (120)
days after the close of each fiscal year, and (ii) for each fiscal quarter, as
soon as reasonably practicable and in any event within sixty (60) days after the
close of each fiscal quarter. In the event that KBS Strategic Opportunity REIT,
Inc.

9


--------------------------------------------------------------------------------




shall no longer file with the Securities and Exchange Commission fiscal year-end
audited consolidated financial statements which include the results of operation
of Guarantor, either (i) the financial statements of Guarantor to be delivered
to Lender shall be audited by a third-party certified public accountant
reasonably satisfactory to Lender, or (ii) Guarantor shall deliver to Lender
audited consolidated financial statements of KBS Strategic Opportunity REIT,
Inc. which include the results of operation of Guarantor.
(c)    (i) Prior to the beginning of each fiscal year of Borrower, a capital and
operating budget for the Property; and (ii) for each fiscal quarter (and for the
fiscal year through the end of that fiscal quarter) (A) property operating
statements which include all income and expenses in connection with the
Property, (B) rent rolls, and (C) a current leasing status report (including
tenants’ names, occupied tenant space, lease terms, rents, vacant space and
proposed rents), including in each case a comparison to the budget, as soon as
reasonably practicable but in any event within sixty (60) days after the end of
each such fiscal quarter, certified in writing as true and correct by a
representative of Borrower reasonably satisfactory to Lender.  Items provided
under this Section shall be in form and detail reasonably satisfactory to
Lender.
(d)    From time to time promptly after Lender’s reasonable request, such
additional information, reports and statements respecting the Property and the
Improvements, or the business operations and financial condition of each
reporting party, as Lender may reasonably request.
Borrower will keep and maintain full and accurate books and records administered
in accordance with sound accounting principles, consistently applied, showing in
detail the earnings and expenses of the Property and the operation thereof. All
Financial Statements shall be in form and detail satisfactory to Lender and
shall contain or be attached to the signed and dated written certification of
the reporting party in form specified by Lender to certify that the Financial
Statements are furnished to Lender in connection with the extension of credit by
Lender and constitute, to the knowledge of such reporting party, a true and
correct statement of the reporting party’s financial position. All
certifications and signatures on behalf of corporations, partnerships, limited
liability companies or other entities shall be by a representative of the
reporting party satisfactory to Lender. All fiscal year‑end Financial Statements
of Borrower and Guarantor may be prepared by the reporting party. All quarterly
Financial Statements may be prepared by the applicable reporting party and shall
include a minimum of a balance sheet, income statement, and statement of cash
flow. Borrower shall provide, upon Lender’s request, convenient facilities for
the audit and verification of any such statement. Additionally, Borrower will
provide Lender at Borrower’s expense with all evidence that Lender may from time
to time reasonably request as to compliance with all provisions of the Loan
Documents. Borrower shall promptly notify Lender of any event or condition that
could reasonably be expected to have a material adverse change in the financial
condition of Borrower, of Guarantor (if known by Borrower), or in the
construction progress of the Improvements.
Section 4.9    Estoppel Certificates.
Within ten (10) days after any request by Lender or a proposed assignee or
purchaser of the Loan or any interest therein, Borrower shall certify in writing
to Lender, or to such proposed assignee or purchaser, the then unpaid balance of
the Loan and whether Borrower, to Borrower’s knowledge, claims any right of
defense or setoff to the payment or performance of any of the Obligations, and
if Borrower claims any such right of defense or setoff, Borrower shall give a
detailed written description of such claimed right.
Section 4.10    Taxes; Tax Receipts.
Borrower shall pay and discharge all Taxes prior to the date on which penalties
are attached thereto unless and to the extent only that such Taxes are contested
in accordance with the terms of the

10


--------------------------------------------------------------------------------




Deed of Trust. If Borrower fails, following demand, to provide Lender the tax
receipts required under the Deed of Trust, without limiting any other remedies
available to Lender, Lender may, at Borrower’s sole expense, obtain and enter
into a tax services contract with respect to the Property with a tax reporting
agency satisfactory to Lender.
Section 4.11    Lender’s Rights to Pay and Perform.
If, after written notice, Borrower fails to promptly pay or perform any of the
Obligations within any applicable grace or cure periods, Lender, without further
Notice to or demand upon Borrower, and without waiving or releasing any
Obligation or Default, may (but shall be under no obligation to) at any time
thereafter make such payment or perform such act for the account and at the
expense of Borrower. Lender may enter upon the Property for that purpose and
take all action thereon as Lender considers necessary or appropriate.
Section 4.12    Reimbursement; Interest.
If Lender shall incur any Expenses or pay any Claims after delivery of any
Notice required by the terms of this Agreement or any other Loan Document by
reason of the Loan or the rights and remedies provided under the Loan Documents
(regardless of whether or not any of the Loan Documents expressly provide for an
indemnification by Borrower against such Claims), Lender’s payment of such
Expenses and Claims shall constitute advances to Borrower which shall be paid by
Borrower to Lender on demand, together with interest thereon from the date
incurred until paid in full at the rate of interest then applicable to the Loan
under the terms of the Note. Each advance shall be secured by the Deed of Trust
and the other Loan Documents as fully as if made to Borrower, regardless of the
disposition thereof by the party or parties to whom such advance is made.
Notwithstanding the foregoing, however, in any action or proceeding to foreclose
the Deed of Trust or to recover or collect the Obligations, the provisions of
Law governing the recovery of costs, disbursements and allowances shall prevail
unaffected by this Section.
Section 4.13    Notification by Borrower.
Borrower will promptly give Notice to Lender of the occurrence of any Default or
Event of Default hereunder or under any of the other Loan Documents. Borrower
will also promptly give Notice to Lender of any claim of a default by Borrower,
or any claim by Borrower of a default by any other party, under any property
management contract or any Lease.
Section 4.14    Indemnification by Borrower.
Borrower agrees to indemnify Lender and to hold Lender harmless from and
against, and to defend Lender by counsel approved by Lender against, any and all
Claims directly or indirectly arising out of or resulting from any transaction,
act, omission, event or circumstance in any way connected with the Property or
the Loan, including any Claim arising out of or resulting from (a) any
construction activity at the Property, including any defective workmanship or
materials; (b) any failure by Borrower to comply with the requirements of any
Laws or to comply with any agreement that applies or pertains to the Property,
including any agreement with a broker or “finder” in connection with the Loan or
other financing of the Property; (c) any failure by Borrower to observe and
perform any of the obligations imposed upon the landlord under the Leases; (d)
any other Default or Event of Default hereunder or under any of the other Loan
Documents; or (e) any assertion or allegation that Lender is liable for any act
or omission of Borrower or any other Person in connection with the ownership,
financing, leasing, operation or sale of the Property; provided, however, that
Borrower shall not be obligated to indemnify Lender with respect to any Claim
arising solely from the gross negligence or willful misconduct of Lender. The
agreements and indemnifications contained in this Section shall apply to Claims
relating to the Property

11


--------------------------------------------------------------------------------




during Borrower’s ownership thereof arising both before and after the repayment
of the Loan and shall survive the repayment of the Loan, any foreclosure or
deed, assignment or conveyance in lieu thereof and any other action by Lender to
enforce the rights and remedies of Lender hereunder or under the other Loan
Documents.
Section 4.15    Fees and Expenses.
Borrower shall pay all fees, charges, costs and expenses required to satisfy the
conditions of the Loan Documents. Without limitation of the foregoing, Borrower
will pay, when due, and if paid by Lender will reimburse Lender on demand for,
all reasonable fees and expenses of any construction consultant (if any), the
title insurer, environmental engineers, appraisers, surveyors and Lender’s
counsel in connection with the closing, administration, modification or any
“workout” of the Loan, or the enforcement of Lender’s rights and remedies under
any of the Loan Documents.
Section 4.16    Appraisals.
Lender may obtain from time to time an appraisal of all or any part of the
Property, prepared in accordance with written instructions from Lender, from a
third-party appraiser satisfactory to, and engaged directly by, Lender at
Lender’s cost and expense, except as provided below. The cost of any such
appraisal, including any costs for internal review thereof, obtained by Lender
in connection with any extension of the maturity of the Loan, and the cost of
each such appraisal obtained by Lender following the occurrence of an Event of
Default, shall by borne by Borrower and shall be paid by Borrower on written
demand by Lender.
Section 4.17    Leasing and Tenant Matters.
Borrower shall comply with the terms and conditions of Schedule 4 in connection
with the leasing of space within the Improvements. In addition, Borrower shall
deposit with Lender on the date of Borrower’s receipt thereof any and all
termination fees or other similar funds in excess of $250,000 paid by a tenant
in connection with such tenant’s election to exercise an early termination
option contained in its respective Lease or otherwise at the Property (the
“Termination Fee Deposit”).  Lender shall have the right, in its reasonable
discretion, to either (a) make the Termination Fee Deposit available to
reimburse Borrower for Tenant Improvements and Leasing Commissions paid with
respect to reletting the vacated space at the Property which shall be disbursed
in accordance with the terms and conditions of Schedule 2 attached hereto, or
 to apply the Termination Fee Deposit to repay a portion of the outstanding
principal balance of the Loan in accordance with Section 4 of the Note.
Section 4.18    Preservation of Rights.
Borrower shall obtain, preserve and maintain in good standing, as applicable,
all rights, privileges and franchises necessary or desirable for the operation
of the Property and the conduct of Borrower’s business thereon or therefrom.
Section 4.19    Income from Property.
Borrower shall pay all costs and expenses associated with the ownership,
maintenance, operation and leasing of the Property, including all amounts then
required to be paid under the Loan Documents, in accordance with the terms of
this Agreement and the other Loan documents. No income derived from the
Property, including any income from the Leases, shall be distributed or paid to
any member, partner, shareholder or, if Borrower is a trust, to any beneficiary
or trustee, following the occurrence and during the continuation of any Event of
Default with respect to which Lender has provided Notice to Borrower.

12


--------------------------------------------------------------------------------




Section 4.20    [Intentionally Omitted]
Section 4.21    Swap Contracts.
In the event that Borrower shall elect to enter into a Swap Contract with Swap
Counterparty, Borrower shall comply with all of the terms and conditions of
Schedule 5 with respect to all Swap Contracts.
Section 4.22    [Intentionally Omitted]
Section 4.23    Additional Costs.
Borrower will pay Lender, on written demand, for Lender’s costs or losses
arising from any Change in Law which are allocated to this Agreement or any
credit outstanding under this Agreement. The allocation will be made as
determined by Lender, using any reasonable method. The costs shall include,
without limitation, the following:
(a)    any reserve or deposit requirements (excluding any reserve requirement
already reflected in the calculation of the interest rate in this Agreement);
and
(b)    any capital requirements relating to Lender’s assets and commitments for
credit.
Section 4.24    Debt Service Coverage Ratio.
(a)    As of each Test Date, the Property shall maintain an Ongoing Debt Service
Coverage Ratio of not less than the Minimum Required Debt Service Coverage
Ratio. If, as of any Test Date, the Property does not meet such Minimum Required
Debt Service Coverage Ratio, Borrower shall (in its sole discretion) have the
right to, within ten (10) Banking Days after receipt of written notice from
Lender, either (i) deposit into an interest-bearing account of Borrower
maintained with Lender (the “Interest Reserve Account”) an amount, reasonably
determined by Lender, equal to the interest that is anticipated to accrue on the
Loan for the six (6) month period following such Test Date, using the then
current Base Rate (as defined in the Note), taking into account any related swap
rate, or (ii) repay the Loan in an amount sufficient to cause the Ongoing Debt
Service Coverage Ratio to at least equal the Minimum Required Debt Service
Coverage Ratio. If as of the next succeeding Test Date the Ongoing Debt Service
Coverage Ratio shall equal or exceed the Minimum Required Debt Service Coverage
Ratio, provided that no Event of Default exists, any funds held in the Interest
Reserve Account will be released to Borrower. Should the Ongoing Debt Service
Coverage Ratio be less than the Minimum Required Debt Service Coverage Ratio for
two (2) consecutive Test Dates, Borrower must, within ten (10) Banking Days
after receipt of written notice from Lender, repay the Loan in an amount
sufficient to cause the Ongoing Debt Service Coverage Ratio to be at least
1.30:1.00 as of such second Test Date. Provided that no Event of Default exists,
any amounts then on deposit in the Interest Reserve Account may be applied by
Borrower toward any such required payment. Any amounts remaining on deposit in
the Interest Reserve Account following any payment made by Borrower to cause the
Ongoing Debt Service Coverage Ratio to be at least 1.30:1.00 shall, provided no
Event of Default exists, be returned to Borrower.
(b)    The Interest Reserve Account shall be subject to a security interest
granted to Lender as security for the Obligations pursuant to the Security
Agreement. Upon the occurrence of an Event of Default, Lender may exercise its
rights and remedies with respect to the Interest Reserve Account to the extent
provided in the Security Agreement.

13


--------------------------------------------------------------------------------




(c)    Upon the full and final satisfaction of the Obligations, Lender shall
release all funds then remaining on deposit in the Interest Reserve Account and
promptly remit the same to the party or parties legally entitled thereto.
Section 4.25    TILC Reserve Account.
(a)    In the event the maturity of the Loan shall be extended in accordance
with the terms and conditions of Section 1A(a) of the Note, then on the first
day of each month, commencing on March 1, 2017, Borrower shall deposit an amount
equal to $54,400.00 into an interest-bearing account of Borrower maintained with
Lender (the “TILC Reserve Account”). Lender shall make available to Borrower
funds held in the TILC Reserve Account to pay the costs of Tenant Improvement
and Leasing Commissions under Leases in effect as of the date hereof, Leases for
which Lender’s approval is not required in accordance with the terms of Schedule
4 attached hereto, and/or Leases approved (or deemed approved) by Lender in
accordance with the terms of Schedule 4 attached hereto. Disbursement of funds
from the TILC Reserve Account shall be made by Lender to Borrower, subject to
the terms and conditions set forth in Schedule 2 attached hereto.
(b)    The TILC Reserve Account shall be subject to a security interest granted
to Lender as security for the Obligations pursuant to the Security Agreement.
Upon the occurrence of an Event of Default, Lender may exercise its rights and
remedies with respect to the TILC Reserve Account to the extent provided in the
Security Agreement.
(c)    Upon the full and final satisfaction of the Obligations, Lender shall
release all funds then remaining on deposit in the TILC Reserve Account and
promptly remit the same to the party or parties legally entitled thereto.
Article V    
Negative Covenants.
Borrower covenants as of the date hereof and until such time as all Obligations
shall be paid and performed in full, that:
Section 5.1    Conditional Sales.
Borrower shall not incorporate in the Improvements any property acquired under a
conditional sales contract or lease or as to which the vendor retains title or a
security interest, without the prior written consent of Lender.
Section 5.2    Insurance Policies and Bonds.
Borrower shall not do or permit to be done anything that would affect the
coverage or indemnities provided for pursuant to the provisions of any insurance
policy, performance bond, labor and material payment bond or any other bond
given in connection with any construction at the Property, including any
construction of tenant improvements.
Section 5.3    Commingling.
Borrower shall not commingle the funds and other assets of Borrower with those
of any Affiliate or any other Person.

14


--------------------------------------------------------------------------------




Section 5.4    Additional Debt.
Borrower shall not incur any debt for borrowed money, secured or unsecured,
direct or contingent (including guaranteeing any obligation), other than (a) the
Loan, and (b) advances or trade debt or accrued expenses incurred in the
ordinary course of business of operating the Property. No other debt may be
secured by a lien on, or security interest in, the Property, whether senior,
subordinate or pari passu, other than a lien or security interest which
constitutes a Permitted Encumbrance (as defined in the Deed of Trust).
Article VI    
Events of Default.
The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Agreement:
Section 6.1    Payment Default.
Borrower fails to pay any Obligation under this Agreement within five (5)
business days after the same becomes due, whether on the scheduled due date or
upon acceleration, maturity or otherwise.
Section 6.2    Default Under Other Loan Documents.
An Event of Default (as defined therein) occurs under the Note or the Deed of
Trust or any other Loan Document, or Borrower or Guarantor fails to promptly
pay, perform, observe or comply with any term, obligation or agreement contained
in any of the Loan Documents within any applicable grace or cure period, or, if
no cure period is specified, any such failure continues uncured for a period of
thirty (30) days after Notice from Lender to Borrower, unless (a) such failure,
by its nature, is not capable of being cured within such period, (b) within such
period, Borrower commences to cure such failure and thereafter diligently
prosecutes the cure thereof, and (c) Borrower causes such failure to be cured no
later than ninety (90) days after the date of such Notice from Lender.
Section 6.3    Accuracy of Information; Representations and Warranties.
Any information contained in any financial statement, schedule, report or any
other document delivered by Borrower or Guarantor to Lender in connection with
the Loan proves at any time not to be in all material respects true and
accurate, or Borrower or Guarantor shall have failed to state any material fact
or any fact necessary to make such information not misleading, or any
representation or warranty contained in this Agreement or in any other Loan
Document or other document, certificate or opinion delivered to Lender in
connection with the Loan, proves at any time to be incorrect or misleading in
any material respect either on the date when made or on the date when reaffirmed
pursuant to the terms of this Agreement.
Section 6.4    Deposits.
Borrower fails to deposit funds into the Borrower’s Deposit Account pursuant to
and as required by the provisions of Section 4.6, within ten (10) Banking Days
from the effective date of a Notice from Lender requesting such deposit, or
Borrower fails to deliver to Lender any Condemnation Awards or Insurance
Proceeds within ten (10) days after Borrower’s receipt thereof.

15


--------------------------------------------------------------------------------




Section 6.5    Insurance Obligations.
Borrower fails to promptly perform or comply with any of the covenants contained
in the Loan Documents with respect to maintaining insurance, including the
covenants contained in Section 4.4.
Section 6.6    Other Obligations.
Borrower fails to promptly perform or comply with any of the Obligations set
forth in this Agreement (other than those expressly described in other Sections
of this Article VI), and such failure continues uncured for a period of thirty
(30) days after Notice from Lender to Borrower, unless (a) such failure, by its
nature, is not capable of being cured within such period, and (b) within such
period, Borrower commences to cure such failure and thereafter diligently
prosecutes the cure thereof, and (c) Borrower causes such failure to be cured no
later than ninety (90) days after the date of such Notice from Lender.
Section 6.7    Lapse of Permits or Approvals.
Any permit, license, certificate or approval that Borrower is required to obtain
with respect to any construction activities at the Property or the operation,
leasing or maintenance of the Improvements or the Property lapses or ceases to
be in full force and effect for a period of thirty (30) days, unless (a) the
failure to maintain any such permit, license, certificate or approval, by its
nature, is not capable of being cured within such period, (b) within such
period, Borrower commences to cure such failure and thereafter diligently
prosecutes the cure thereof, and (c) Borrower causes such failure to be cured no
later than ninety (90) days after the date of such Notice from Lender.
Section 6.8    Mechanic’s Lien.
A lien for the performance of work or the supply of materials filed against the
Property, or any stop notice served on Borrower, any contractor of Borrower, or
Lender, remains unsatisfied or unbonded for a period of thirty (30) days after
the date of filing or service in violation of the terms of Section 4.3 above.
Section 6.9    Bankruptcy.
Borrower or Guarantor files a bankruptcy petition or makes a general assignment
for the benefit of creditors, or a bankruptcy petition is filed against Borrower
or Guarantor and such involuntary bankruptcy petition continues undismissed for
a period of ninety (90) days after the filing thereof.
Section 6.10    Appointment of Receiver, Trustee, Liquidator.
Borrower or Guarantor applies for or consents in writing to the appointment of a
receiver, trustee or liquidator of Borrower, Guarantor, the Property, or all or
substantially all of the other assets of Borrower or Guarantor, or an order,
judgment or decree is entered by any court of competent jurisdiction on the
application of a creditor appointing a receiver, trustee or liquidator of
Borrower, Guarantor, the Property, or all or substantially all of the other
assets of Borrower or Guarantor, but only if any of the foregoing is not
dismissed within ninety (90) days after such appointment, judgment or decree.
Section 6.11    Inability to Pay Debts.
Borrower or Guarantor admits in writing its inability or fails generally to pay
its debts as they become due (other than principal of the Loan due at maturity).

16


--------------------------------------------------------------------------------




Section 6.12    Judgment.
A final nonappealable judgment for the payment of money involving more than
$1,000,000 is entered against Borrower, and Borrower fails to discharge the
same, or fails to cause it to be discharged or bonded off to Lender’s
satisfaction, within thirty (30) days from the date of the entry of such
judgment.
Section 6.13    Dissolution; Change in Business Status.
Unless the written consent of Lender is previously obtained, all or
substantially all of the business assets of Borrower or Guarantor are sold,
Borrower or Guarantor is dissolved, or there occurs any change in the form of
business entity through which Borrower or Guarantor presently conducts its
business or any merger or consolidation involving Borrower or Guarantor.
Section 6.14    Change in Controlling Interest.
Without the prior written consent of Lender (which consent may be conditioned,
among other matters, on the issuance of a satisfactory endorsement to the title
insurance policy insuring Lender’s interest under the Deed of Trust) or as
expressly permitted under the terms of the Deed of Trust, the controlling
interest in Borrower ceases to be owned, directly or indirectly, by KBS
Strategic Opportunity Limited Partnership, a Delaware limited partnership.
Article VII
Remedies on Default.
Section 7.1    Remedies on Default.
Upon the happening and during the continuance of any Event of Default, Lender
shall have the right, in addition to any other rights or remedies available to
Lender under the Deed of Trust or any of the other Loan Documents or under
applicable Law, to exercise any one or more of the following rights and
remedies:
(a)    Lender may accelerate all of Borrower’s Obligations under the Loan
Documents whereupon such Obligations shall become immediately due and payable,
without notice of default, acceleration or intention to accelerate, presentment
or demand for payment, protest or notice of nonpayment or dishonor, or notices
or demands of any kind or character (all of which are hereby waived by
Borrower).
(b)    Lender may apply to any court of competent jurisdiction for, and obtain
appointment of, a receiver by ex parte application or otherwise for the
Property.
(c)    Lender may set off the amounts due Lender under the Loan Documents
against any and all accounts, credits, money, securities or other property of
Borrower now or hereafter on deposit with, held by or in the possession of
Lender to the credit or for the account of Borrower, without notice to or the
consent of Borrower.
(d)    Lender may enter into possession of the Property and perform any and all
work and labor necessary to complete any construction at the Property, including
any construction of tenant improvements, and to employ watchmen to protect the
Property and the Improvements. All sums expended by Lender for such purposes
shall be deemed to have been advanced to Borrower under the Note and shall be
secured by the Deed of Trust. For this purpose, Borrower hereby constitutes and
appoints Lender its true and lawful attorney-in-fact with full power of
substitution, which power is

17


--------------------------------------------------------------------------------




coupled with an interest, to complete the work in the name of Borrower, and
hereby empowers said attorney or attorneys, in the name of Borrower or Lender:
(i)    To use any funds of Borrower including any balance which may be held by
Lender and any funds (if any) which may remain unadvanced hereunder for the
purpose of completing any construction, including any construction of tenant
improvements, whether or not in the manner called for in the applicable plans
and specifications;
(ii)    To make such additions and changes and corrections to any plans and
specifications as shall be necessary or desirable in the judgment of Lender to
complete any construction, including any construction of tenant improvements;
(iii)    To employ such contractors, subcontractors, agents, architects and
inspectors as shall be necessary or desirable for said purpose;
(iv)    To pay, settle or compromise all existing bills and claims which are or
may be liens against the Property, or may be necessary or desirable for the
completion of the work or the clearance of title to the Property;
(v)    To execute all applications and certificates which may be required in the
name of Borrower;
(vi)    To enter into, enforce, modify or cancel Leases and to fix or modify
Rents on such terms as Lender may consider proper;
(vii)    To file for record, at Borrower’s cost and expense and in Borrower’s
name, any notices of completion, notices of cessation of labor, or any other
notices that Lender in its sole and absolute discretion may consider necessary
or desirable to protect its security; and
(viii)    To do any and every act with respect to any such construction which
Borrower may do in its own behalf.
It is understood and agreed that this power of attorney shall be deemed to be a
power coupled with an interest which cannot be revoked. Said attorney-in-fact
shall also have the power to prosecute and defend all actions or proceedings in
connection with any construction at the Property, including any construction of
tenant improvements, and to take such actions and to require such performance as
Lender may deem necessary.
Section 7.2    No Release or Waiver; Remedies Cumulative and Concurrent.
Borrower shall not be relieved of any Obligation by reason of the failure of
Lender to comply with any request of Borrower or of any other Person to take
action to foreclose on the Property under the Deed of Trust or otherwise to
enforce any provision of the Loan Documents, or by reason of the release,
regardless of consideration, of all or any part of the Property. No delay or
omission of Lender to exercise any right, power or remedy accruing upon the
happening of an Event of Default shall impair any such right, power or remedy or
shall be construed to be a waiver of any such Event of Default or any
acquiescence therein. No delay or omission on the part of Lender to exercise any
option for acceleration of the maturity of the Obligations, or for foreclosure
of the Deed of Trust following any Event of Default as aforesaid, or any other
option granted to Lender hereunder in any one or more instances, or the
acceptance by Lender of any partial payment on account of the Obligations shall
constitute a waiver of any such Event of Default and each such option shall
remain continuously in full force and effect. No

18


--------------------------------------------------------------------------------




remedy herein conferred upon or reserved to Lender is intended to be exclusive
of any other remedies provided for in the Loan Documents, and each and every
such remedy shall be cumulative, and shall be in addition to every other remedy
given hereunder, or under the Loan Documents, or now or hereafter existing at
Law or in equity or by statute. Every right, power and remedy given by the Loan
Documents to Lender shall be concurrent and may be pursued separately,
successively or together against Borrower or the Property or any part thereof,
and every right, power and remedy given by the Loan Documents may be exercised
from time to time as often as may be deemed expedient by Lender.
Article VIII    
Miscellaneous.
Section 8.1    Further Assurances; Authorization to File Documents; No Merger.
At any time, and from time to time, upon request by Lender, Borrower will, at
Borrower’s expense, (a) correct any defect, error or omission which may be
discovered in the form or content of any of the Loan Documents, and (b) make,
execute, deliver and record, or cause to be made, executed, delivered and
recorded, any and all further instruments, certificates and other documents as
may, in the opinion of Lender, be necessary or desirable in order to complete,
perfect or continue and preserve the lien of the Deed of Trust. Upon any failure
by Borrower to do so, Lender may make, execute and record any and all such
instruments, certificates and other documents for and in the name of Borrower,
all at the sole expense of Borrower, and Borrower hereby appoints Lender the
agent and attorney-in-fact of Borrower to do so, this appointment being coupled
with an interest and being irrevocable. Without limitation of the foregoing,
Borrower irrevocably authorizes Lender at any time and from time to time to file
any initial financing statements, amendments thereto and continuation statements
deemed necessary or desirable by Lender to establish or maintain the validity,
perfection and priority of the security interests granted in the Deed of Trust,
and Borrower ratifies any such filings made by Lender prior to the date hereof.
In addition, at any time, and from time to time, upon request by Lender,
Borrower will, at Borrower’s expense, provide any and all further instruments,
certificates and other documents as may, in the opinion of Lender, be necessary
or desirable in order to verify the Borrower’s identity and background in a
manner satisfactory to Lender.
As a material inducement to the Lender to enter into this Agreement, the
Borrower acknowledges and agrees that each of its Indemnification Agreements (as
that term is defined below) (a) is a continuing, separate agreement that shall
survive the termination of this Agreement, the other Loan Documents and the
payment and performance of all of the other Obligations and (b) shall not be
merged with any judgment or judgments with respect to the Obligations. The term
“Indemnification Agreements” means the collective reference to each provision of
this Agreement or any of the Loan Documents for indemnification of the Lender,
its parent, Affiliates and/or their respective officers, directors,
shareholders, employees, attorneys, other professionals, and agents and to each
of the agreements of the Borrower to pay or reimburse the Lender for costs and
expenses (including, without limitation, attorneys’ fees) of collection or
otherwise.
Section 8.2    No Warranty by Lender.
By accepting or approving anything required to be observed, performed or
fulfilled by Borrower or to be given to Lender pursuant to this Agreement,
including any certificate, Survey, receipt, appraisal or insurance policy,
Lender shall not be deemed to have warranted or represented the sufficiency,
legality, effectiveness or legal effect of the same, or of any term, provision
or condition thereof and any such acceptance or approval thereof shall not be or
constitute any warranty or representation with respect thereto by Lender.

19


--------------------------------------------------------------------------------




Section 8.3    Standard of Conduct of Lender.
Nothing contained in this Agreement or any other Loan Document shall limit the
right of Lender to exercise its business judgment or to act, in the context of
the granting or withholding of any advance or consent under this Agreement or
any other Loan Document, in a subjective manner, whether or not objectively
reasonable under the circumstances, so long as Lender’s exercise of its business
judgment or action is made or undertaken in good faith. Borrower and Lender
intend by the foregoing to set forth and affirm their entire understanding with
respect to the standard pursuant to which Lender’s duties and obligations are to
be judged and the parameters within which Lender’s discretion may be exercised
hereunder and under the other Loan Documents. As used herein, “good faith” means
honesty in fact in the conduct and transaction concerned.
Section 8.4    No Partnership.
Nothing contained in this Agreement shall be construed in a manner to create any
relationship between Borrower and Lender other than the relationship of borrower
and lender and Borrower and Lender shall not be considered partners or
co-venturers for any purpose on account of this Agreement.
Section 8.5    Severability.
In the event any one or more of the provisions of this Agreement or any of the
other Loan Documents shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part or in any other respect, or in the event any
one or more of the provisions of any of the Loan Documents operates or would
prospectively operate to invalidate this Agreement or any of the other Loan
Documents, then and in either of those events, at the option of Lender, such
provision or provisions only shall be deemed null and void and shall not affect
the validity of the remaining Obligations, and the remaining provisions of the
Loan Documents shall remain operative and in full force and effect and shall in
no way be affected, prejudiced or disturbed thereby.
Section 8.6    Notices.
All Notices required or which any party desires to give hereunder or under any
other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service or by certified United States mail, postage prepaid, addressed
to the party to whom directed at the applicable address set forth below (unless
changed by similar notice in writing given by the particular party whose address
is to be changed) or by facsimile. Any Notice shall be deemed to have been given
either at the time of personal delivery or, in the case of courier or mail, as
of the date of first attempted delivery at the address and in the manner
provided herein, or, in the case of facsimile, upon receipt; provided that
service of a Notice required by any applicable statute shall be considered
complete when the requirements of that statute are met. Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt. This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in this Agreement or in any other Loan
Document or to require giving of notice or demand to or upon any Person in any
situation or for any reason.
The address and fax number of Borrower are:
KBS SOR 156th Avenue Northeast, LLC
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300


20


--------------------------------------------------------------------------------




Newport Beach, California 92660
Attn: Jeff Rader, Vice President
Fax Number: (949) 417-6518
With a copy to:
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, California 92660
Attn: Todd Smith
Fax Number: (949) 417-6520
and with a copy to:
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, California 92660
Attn: Laurie Selwitz
Fax Number: (949) 417-6518
The address and fax number of Lender are:
Bank of America, N.A.
5 Park Plaza, Suite 500
Irvine, California 92614
Attn: Angela Lowman
Fax Number: (949) 794-7422
Section 8.7    Permitted Successors and Assigns; Disclosure of Information.
(a)    Each and every one of the covenants, terms, provisions and conditions of
this Agreement and the Loan Documents shall apply to, bind and inure to the
benefit of Borrower, its successors and those assigns of Borrower consented to
in writing by Lender, and shall apply to, bind and inure to the benefit of
Lender and the endorsees, transferees, successors and assigns of Lender, and all
Persons claiming under or through any of them.
(b)    Borrower agrees not to transfer, assign, pledge or hypothecate any right
or interest in any payment or advance due pursuant to this Agreement, or any of
the other benefits of this Agreement, without the prior written consent of
Lender, which consent may be withheld by Lender in its sole and absolute
discretion. Any such transfer, assignment, pledge or hypothecation made or
attempted by Borrower without the prior written consent of Lender shall be void
and of no effect. No consent by Lender to an assignment shall be deemed to be a
waiver of the requirement of prior written consent by Lender with respect to
each and every further assignment and as a condition precedent to the
effectiveness of such assignment.
(c)    Lender may sell or offer to sell the Loan or interests therein to one or
more assignees or participants. So long as no Event of Default has occurred and
is continuing, Lender shall provide written notice of any such sale to Borrower
promptly following the closing thereof. Borrower shall (at no cost, expense,
liability or potential liability to Borrower) execute, acknowledge and deliver
any and all instruments reasonably requested by Lender in connection therewith
(provided that in no event shall Borrower or Guarantor be required to execute
any documents which would adversely affect

21


--------------------------------------------------------------------------------




any of their respective rights or obligations under this Agreement or the other
Loan Documents or make any additional representations or reaffirm any existing
representations) and to the extent, if any, specified in any such assignment or
participation, such assignee(s) or participant(s) shall have the same rights and
benefits with respect to the Loan Documents as such Person(s) would have if such
Person(s) were Lender hereunder. Lender may disseminate any information it now
has or hereafter obtains pertaining to the Loan, including any security for the
Loan, any credit or other information on the Property (including environmental
reports and assessments), Borrower, any of Borrower’s principals or Guarantor,
(i) to any regulatory body having jurisdiction over Lender and to Lender’s
Affiliates, including Merrill Lynch, Pierce, Fenner & Smith Incorporated, and
(ii) subject to the execution of a confidentiality agreement substantially in
the form of Schedule 7 attached hereto, to any actual or prospective assignee or
participant, to any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to Borrower and the Loan, or to any
other party as necessary or appropriate in Lender’s reasonable judgment.
Section 8.8    Modification; Waiver.
None of the terms or provisions of this Agreement may be changed, waived,
modified, discharged or terminated except by instrument in writing executed by
the party or parties against whom enforcement of the change, waiver,
modification, discharge or termination is asserted. None of the terms or
provisions of this Agreement shall be deemed to have been abrogated or waived by
reason of any failure or failures to enforce the same.
Section 8.9    Third Parties; Benefit.
All conditions to the obligation of Lender to make advances hereunder are
imposed solely and exclusively for the benefit of Lender and its assigns and no
other Persons shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make advances in the absence of strict compliance with any or all thereof and no
other Person shall, under any circumstances, be deemed to be the beneficiary of
such conditions, any or all of which may be freely waived in whole or in part by
Lender at any time in the sole and absolute exercise of its discretion. The
terms and provisions of this Agreement are for the benefit of the parties hereto
and, except as herein specifically provided, no other Person shall have any
right or cause of action on account thereof.
Section 8.10    Rules of Construction.
The words “hereof,” “herein,” “hereunder,” “hereto,” and other words of similar
import refer to this Agreement in its entirety. The terms “agree” and
“agreements” mean and include “covenant” and “covenants.” The words “include”
and “including” shall be interpreted as if followed by the words “without
limitation.” The captions and headings contained in this Agreement are included
herein for convenience of reference only and shall not be considered a part
hereof and are not in any way intended to define, limit or enlarge the terms
hereof. All references (a) made in the neuter, masculine or feminine gender
shall be deemed to have been made in all such genders, (b) made in the singular
or plural number shall be deemed to have been made, respectively, in the plural
or singular number as well, (c) to the Loan Documents are to the same as
extended, amended, restated, supplemented or otherwise modified from time to
time unless expressly indicated otherwise, (d) to the Land, the Improvements or
the Property shall mean all or any portion of each of the foregoing,
respectively, and (e) to Articles, Sections and Schedules are to the respective
Articles, Sections and Schedules contained in this Agreement unless expressly
indicated otherwise.

22


--------------------------------------------------------------------------------




Section 8.11    Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be considered an original for all purposes; provided, however, that all
such counterparts shall together constitute one and the same instrument.
Section 8.12    Governing Law.
This Agreement shall be governed by and construed, interpreted and enforced in
accordance with the laws of the State of Washington.
Section 8.13    Time of Essence.
Time shall be of the essence for each and every provision of this Agreement of
which time is an element.
Section 8.14    Electronic Transmission of Data.
Lender and Borrower agree that certain data related to the Loan (including
confidential information, documents, applications and reports) may be
transmitted electronically, including transmission over the Internet. This data
may be transmitted to, received from or circulated among agents and
representatives of Borrower and/or Lender and their Affiliates and other Persons
involved with the subject matter of this Agreement. Borrower acknowledges and
agrees that (a) there are risks associated with the use of electronic
transmission and that Lender does not control the method of transmittal or
service providers, (b) Lender has no obligation or responsibility whatsoever and
assumes no duty or obligation for the security, receipt or third party
interception of any such transmission, and (c) Borrower will release Lender from
any claim, damage or loss, including that arising in whole or part from Lender’s
strict liability or sole, comparative or contributory negligence, which is
related to the electronic transmission of data.
Section 8.15    Forum.
Borrower hereby irrevocably submits generally and unconditionally for itself and
in respect of its property to the jurisdiction of any state court or any United
States federal court sitting in the State specified in the governing law section
of this Agreement and to the jurisdiction of any state court or any United
States federal court sitting in the state in which any of the Property is
located, over any Dispute. Borrower hereby irrevocably waives, to the fullest
extent permitted by Law, any objection that Borrower may now or hereafter have
to the laying of venue in any such court and any claim that any such court is an
inconvenient forum. Borrower hereby agrees and consents that, in addition to any
methods of service of process provided for under applicable law, all service of
process in any such suit, action or proceeding in any state court or any United
States federal court sitting in the state specified in the governing law section
of this Agreement may be made by certified or registered mail, return receipt
requested, directed to Borrower at its address for notice set forth in this
Agreement, or at a subsequent address of which Lender received actual notice
from Borrower in accordance with the notice section of this Agreement, and
service so made shall be complete five (5) days after the same shall have been
so mailed. Nothing herein shall affect the right of Lender to serve process in
any manner permitted by Law or limit the right of Lender to bring proceedings
against Borrower in any other court or jurisdiction.

23


--------------------------------------------------------------------------------




Section 8.16    WAIVER OF JURY TRIAL.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND LENDER WAIVE TRIAL BY
JURY IN RESPECT OF ANY “DISPUTE” AND ANY ACTION ON SUCH “DISPUTE.” THIS WAIVER
IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY BORROWER AND LENDER, AND
BORROWER AND LENDER HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION
HAVE BEEN MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR
TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS. BORROWER AND LENDER
ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL. BORROWER FURTHER REPRESENTS
AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND
IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE
OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN
FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.
Section 8.17    USA Patriot Act Notice.
Lender hereby notifies Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), Lender is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow Lender to identify Borrower in accordance
with the Act.
Section 8.18    Entire Agreement.
The Loan Documents constitute the entire understanding and agreement between
Borrower and Lender with respect to the transactions arising in connection with
the Loan, and supersede all prior written or oral understandings and agreements
between Borrower and Lender with respect to the matters addressed in the Loan
Documents. In particular, and without limitation, the terms of any commitment by
Lender to make the Loan are merged into the Loan Documents. Except as
incorporated in writing into the Loan Documents, there are no representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the matters addressed in the Loan Documents. If there is any conflict
between the terms, conditions and provisions of this Agreement and those of any
other instrument or agreement, including any other Loan Document, the terms,
conditions and provisions of this Agreement shall prevail.
Section 8.19    Limited Recourse Provision.
Lender shall have no recourse against, nor shall there be any personal liability
to, the members of Borrower, or to any shareholders, members, partners,
beneficial interest holders or any other entity or person in the ownership
(directly or indirectly) of Borrower with respect to the obligations of Borrower
and Guarantor under the Loan. For purposes of clarification, in no event shall
the above language limit, reduce or otherwise affect Borrower's liability or
obligations under the Loan Documents, Guarantor’s liability or obligations under
the Guaranty, or Lender’s right to exercise any rights or remedies against any
collateral securing the Loan.
[Signatures begin on following page.]



24


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed as of the date first above written.
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LEND MONEY, EXTEND CREDIT, OR FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

BORROWER:


KBS SOR 156TH AVENUE NORTHEAST, LLC,
a Delaware limited liability company


By:
KBS SOR ACQUISITION XIII, LLC,

a Delaware limited liability company,
its sole member


By:    KBS SOR PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS STRATEGIC OPPORTUNITY REIT, INC.,
a Maryland corporation,
its sole general partner


By:    _/s/ David E. Snyder__________
David E. Snyder,
Chief Financial Officer
















[SIGNATURES CONTINUE ON FOLLOWING PAGE]



SIGNATURE PAGE TO KBS SOR 156TH AVENUE NORTHEAST, LLC TERM LOAN AGREEMENT

--------------------------------------------------------------------------------








LENDER:


BANK OF AMERICA, N.A.,
a national banking association




By:
 
/s/ Kevin McLain
Name:
Kevin McLain
Title:
SVP




SIGNATURE PAGE TO KBS SOR 156TH AVENUE NORTHEAST, LLC TERM LOAN AGREEMENT

--------------------------------------------------------------------------------




Schedule 1
Definitions
Unless the context otherwise specifies or requires, the following terms shall
have the meanings herein specified, such definitions to be applicable equally to
the singular and the plural forms of such terms and to all genders:
“Actual Operating Revenue” means, with respect to any period of time, all
income, computed on an annualized basis in accordance with generally accepted
accounting principles, from the ownership and operation of the Property from
whatever source (other than any source affiliated with Borrower or Guarantor),
including Rents, utility charges, escalations, service fees or charges, license
fees, parking fees, other required pass-throughs, and, with respect to any Lease
executed (or that commences) during the applicable Calculation Period, income
generated by such Lease calculated as if the Lease was in effect as of the first
day of such Calculation Period, but excluding sales, use and occupancy or other
taxes on receipts required to be accounted for by Borrower to any Governmental
Authority, refunds from tenants, uncollectible accounts, sales of furniture,
fixtures and equipment, interest income, Condemnation Awards, Insurance Proceeds
(other than business interruption or other loss of income insurance),
unforfeited security deposits, utility and other similar deposits, income from
tenants not paying rent, income from tenants in bankruptcy, and non-recurring or
extraordinary income, including lease termination payments. Except as otherwise
expressly provided herein, Actual Operating Revenue shall be net of rent
concessions and credits. Actual Operating Revenue shall be subject to
appropriate seasonal and other adjustments in Lender’s reasonable discretion,
and shall include rents payable under executed Leases with a rental commencement
date which is scheduled to occur within one hundred eighty (180) days of the
applicable Test Date.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Approved Manager” means Borrower, SUHRCO Management Inc., CBRE, Inc., a
Delaware corporation, Transwestern, Cushman & Wakefield, Jones Lang LaSalle,
Cassidy Turley or any other reputable and creditworthy property manager, subject
to the prior approval of Lender, not to be unreasonably withheld, with a
portfolio of properties comparable to the Property under active management.
“Assumed Interest Rate” means the annual yield payable on the last day of the
applicable Calculation Period on ten (10) year United States Treasury
obligations in amounts approximating the outstanding principal balance of the
Loan on the last day of the Calculation Period plus two hundred fifty (250)
basis points per annum; provided, however, that the Assumed Interest Rate shall
be not less than five and three-quarters of one percent (5.75%) per annum.
“Authorized Signer” means any signer of this Agreement, acting alone, or any
other representative of Borrower duly designated and authorized by Borrower to
sign draw requests in a writing addressed to Lender, which writing may include a
draw request in the form attached hereto as Schedule 3.
“Banking Day” means any day that is not a Saturday, Sunday or banking holiday in
the State.
“Borrower’s Deposit Account” means an account established with Lender pursuant
to the terms of Section 4.6.

S1-1

--------------------------------------------------------------------------------




“Calculation Period” means the six (6) month period ending on any Test Date.
“Capital Improvements” means improvements, replacements and alterations to the
Property in accordance with plans and specifications or otherwise approved by
Lender in accordance with Section 4 of Schedule 2 of this Agreement.
“Casualty” means any act or occurrence of any kind or nature that results in
damage, loss or destruction to the Property.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority, or (c) the making or issuance
of any request, rule, guideline, or directive (whether or not having the force
of Law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and (y) all requests, rules, guidelines, or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority), or the United
States or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, or issued.
“Checking Account” means Account No. 1453517249 maintained with Lender.
“Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.
“Closing Checklist” means that certain Closing Requirements and Checklist
setting forth the conditions for closing the Loan and recording the Deed of
Trust.
“Code” means the Internal Revenue Code of 1986, as amended.
“Condemnation” means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.
“Condemnation Awards” means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation heretofore or
hereafter made, including interest thereon, and the right to receive the same,
as a result of, or in connection with, any Condemnation or threatened
Condemnation.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise,
“Controlling” or “Controlled” have meanings correlative thereto.
“Debt Service” means the payments of principal and interest that would have been
payable under a hypothetical loan during the Calculation Period, assuming (i) an
initial loan balance equal to the outstanding principal balance of the Loan on
the last day of the Calculation Period, (ii) an interest rate equal to the
Assumed Interest Rate, and (iii) amortization of the aggregate principal
indebtedness over a thirty (30) year amortization period.

S1-2

--------------------------------------------------------------------------------




“Deed of Trust” means the Deed of Trust, Assignment, Security Agreement and
Fixture Filing of even date herewith given by Borrower to Lender to secure the
Obligations, as the same may from time to time be extended, amended, restated,
supplemented or otherwise modified.
“Default” means an event or circumstance that, with the giving of Notice or
lapse of time, or both, would constitute an Event of Default under the
provisions of this Agreement.
“Dispute” means any controversy, claim or dispute between or among the parties
to this Agreement, including any such controversy, claim or dispute arising out
of or relating to (a) this Agreement, (b) any other Loan Document, (c) any
related agreements or instruments, or (d) the transaction contemplated herein or
therein (including any claim based on or arising from an alleged personal injury
or business tort).
“Environmental Agreement” means the Environmental Indemnification and Release
Agreement of even date herewith by and between Borrower and Lender pertaining to
the Property, as the same may from time to time be extended, amended, restated
or otherwise modified.
“Environmental Insurance Policy" means an environmental insurance policy
covering the Property substantially and materially in the form existing as of
the date of this Agreement, naming Lender as an additional insured issued by an
insurance company which has an A.M. Best Company financial and performance
rating of A-IX or better and is qualified or authorized by the Laws of the State
to assume the risks covered by such policy.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Event of Default” means any event or circumstance specified in Article VI and
the continuance of such event or circumstance beyond the applicable grace and/or
cure periods therefor, if any, set forth in Article VI.
“Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) by Lender in making, funding, administering or modifying the Loan, in
negotiating or entering into any “workout” of the Loan, or in exercising or
enforcing any rights, powers and remedies provided in the Deed of Trust or any
of the other Loan Documents, including attorneys’ fees, court costs, receiver’s
fees, management fees and costs incurred in the repair, maintenance and
operation of, or taking possession of, or selling, the Property.
“Financial Statements” means (i) for each reporting party other than an
individual, a balance sheet, income statement, statements of cash flow and
amounts and sources of contingent liabilities, a reconciliation of changes in
equity and liquidity verification (such reconciliation of changes in equity and
liquidity verification to be provided only at fiscal year-end and upon Lender’s
request), cash flow projections(cash flow projections to be provided only at
fiscal year-end and upon Lender’s request), real estate schedules providing
details on each individual real property in the reporting party’s portfolio,
including, but not limited to raw land, land under development, construction in
process and stabilized properties and unless Lender otherwise consents,
consolidated and consolidating statements if the reporting party is a holding
company or a parent of a subsidiary entity; and (ii) for each reporting party
who is an individual, a balance sheet, statements of cash flow and amounts and
sources of contingent liabilities, sources and uses of cash and liquidity
verification, cash flow projections, real estate schedules providing details on
each individual real property in the reporting party’s portfolio, including, but
not limited to raw land, land under development, and unless Lender otherwise
consents, Financial Statements for each entity owned or jointly owned by the
reporting party. For purposes of this definition and any covenant requiring the
delivery of Financial Statements, each party for whom Financial Statements are

S1-3

--------------------------------------------------------------------------------




required is a “reporting party” and a specified period to which the required
Financial Statements relate is a “reporting period.”
“Governmental Authority” means any governmental or quasi-governmental entity,
including any court, department, commission, board, bureau, agency,
administration, service, district or other instrumentality of any governmental
entity.
“Guarantor” means KBS SOR Properties, LLC, a Delaware limited liability company,
and its personal representatives, successors and assigns.
“Guaranty” means the Guaranty Agreement of even date herewith executed by
Guarantor for the benefit of Lender, as the same may from time to time be
extended, amended, restated, supplemented or otherwise modified.
“Improvements” means all on-site and off-site improvements to the Land for an
office campus located on the Land, together with all fixtures, tenant
improvements and appurtenances now or later to be located on the Land and/or in
such improvements.
“Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.
“Interest Reserve Account” has the meaning set forth in Section 4.24 of this
Agreement.
“Land” means the land described in and encumbered by the Deed of Trust.
“Law(s)” means all federal, state and local laws, statutes, rules, ordinances,
regulations, codes, licenses, authorizations, decisions, injunctions,
interpretations, orders or decrees of any court or other Governmental Authority
having jurisdiction as may be in effect from time to time.
“Leases” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder.
“Leasing Commissions” means reasonable and customary commissions paid in
connection with a Lease to a real estate broker licensed in the state where the
Property is located, under commission agreements containing such terms and
provisions as are then prevailing between third party, unaffiliated owners and
brokers for comparable leases of space at properties similar to the Property in
the market area in which the Property is located.
“Loan” means the loan from Lender to Borrower, the repayment obligations in
connection with which are evidenced by the Note.
“Loan Amount” means Fifty-Three Million and No/100 Dollars ($53,000,000.00).
“Loan Documents” means this Agreement, the Note, the Deed of Trust, the Security
Agreement, the Environmental Agreement, the Guaranty, any Swap Contract, any
application or reimbursement

S1-4

--------------------------------------------------------------------------------




agreement executed in connection with any Letter of Credit and any and all other
documents which Borrower, Guarantor or any other party or parties have executed
and delivered, or may hereafter execute and deliver, to evidence, secure or
guarantee the Obligations, or any part thereof, as the same may from time to
time be extended, amended, restated, supplemented or otherwise modified.
“Minimum Required Debt Service Coverage Ratio” means (i) for each Test Date
occurring on or before December 31, 2015, an Ongoing Debt Service Coverage Ratio
of 1.10:1.00, and (ii) for each Test Date occurring on or after June 30, 2016,
an Ongoing Debt Service Coverage Ratio of 1.15:1.00.
“Net Operating Income” means, with respect to any period of time, the amount
obtained by subtracting actual Operating Expenses from Actual Operating Revenue.
“Net Proceeds,” when used with respect to any Condemnation Awards or Insurance
Proceeds, means the gross proceeds from any Condemnation or Casualty remaining
after payment of all expenses, including attorneys’ fees, incurred in the
collection of such gross proceeds.
“Note” means the Promissory Note of even date herewith, in an amount equal to
the Loan Amount, made by Borrower to the order of Lender, as the same may from
time to time be extended, amended, restated, supplemented or otherwise modified.
“Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 8.6 of this Agreement.
“Obligations” means all present and future debts, obligations and liabilities of
Borrower to Lender arising pursuant to, or on account of, the provisions of this
Agreement, the Note or any of the other Loan Documents, including the
obligations: (a) to pay all principal, interest, late charges, prepayment
premiums (if any) and other amounts due at any time under the Note; (b) to pay
all Expenses, indemnification payments, fees and other amounts due at any time
under the Deed of Trust or any of the other Loan Documents, together with
interest thereon as provided in the Deed of Trust or such Loan Document; (c) to
pay and perform all obligations of Borrower under any Swap Contract; and (d) to
perform, observe and comply with all of the terms, covenants and conditions,
expressed or implied, which Borrower is required to perform, observe or comply
with pursuant to the terms of this Agreement, the Deed of Trust or any of the
other Loan Documents.
“Ongoing Debt Service Coverage Ratio” means, as of any Test Date, for the
applicable Calculation Period the ratio of Net Operating Income to Debt Service
based on an operating statement for the Property for the immediately preceding
six (6) month period which complies with the terms of this Agreement.
“Operating Expenses” means, with respect to any period of time, the total of all
expenses actually paid or payable, computed on an annualized basis in accordance
with generally accepted accounting principles, of whatever kind relating to the
ownership, operation, maintenance or management of the Property, including
utilities, ordinary repairs and maintenance, insurance premiums, ground rents,
if any, license fees, Taxes, advertising expenses, payroll and related taxes,
management fees equal to the greater of 3% of Actual Operating Revenue or the
management fees actually paid under any management agreement, operational
equipment or other lease payments as approved by Lender, and normalized capital
expenditures equal to $2.00 per rentable square foot per year (the “Capital
Improvement Reserve”), but specifically excluding depreciation and amortization,
income taxes, debt service on the Loan, any item of expense that would otherwise
be covered by the provisions hereof but which is paid by any tenant under such
tenant’s Lease or other agreement provided such reimbursement by tenant is not
included in the calculation of Actual Operating Revenue. Operating Expenses
shall be subject to appropriate seasonal

S1-5

--------------------------------------------------------------------------------




and other adjustments in Lender’s reasonable discretion. Any expense which in
accordance with accrual basis income tax accounting is depreciated or amortized
over a period which exceeds one (1) year shall be treated as an expense, for the
purposes of the foregoing calculations, ratably over the period of depreciation
or amortization.
“Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
Governmental Authority or any other entity.
“Property” means the real and personal property conveyed and encumbered by the
Deed of Trust.
“Rents” means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property or any part thereof, or arising from
the use or enjoyment of the Property or any part thereof, including all such
amounts paid under or arising from any of the Leases and all fees, charges,
accounts or other payments for the use or occupancy of rooms or other public
facilities within the Property or any part thereof.
“Security Agreement” means that certain Pledge and Security Agreement and
Control Agreement (Deposit Accounts) of even date herewith, between Borrower and
Lender, pursuant to which Borrower shall grant to Lender a lien on, and security
interest in, the Interest Reserve Account and the TILC Reserve Account as
additional security for the Obligations.
“State” means the State of Washington.
“Survey” means a map or plat of survey of the Land which conforms with Lender’s
survey requirements set forth in the Closing Checklist.
“Swap Contract” means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
form of master agreement (the “Master Agreement”) published by the International
Swaps and Derivatives Association, Inc., or any other master agreement, entered
into prior to the date hereof or any time after the date hereof, between Swap
Counterparty and Borrower, together with any related schedule and confirmation,
as amended, supplemented, superseded or replaced from time to time.
“Swap Counterparty” means Lender or an Affiliate of Lender, in its capacity as
counterparty under any Swap Contract.
“Swap Transaction” means any transaction that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap or option, bond option, note or bill option, interest rate option,
forward foreign exchange transaction, cap transaction, collar transaction, floor
transaction, currency swap transaction, cross-currency rate swap transaction,
swap option, currency option, credit swap or default transaction, T-lock, or any
other similar transaction (including any option to enter into the foregoing) or
any combination of the foregoing, entered into prior to the date hereof or any
time after the date hereof between Swap Counterparty and Borrower so long as a
writing, such as a Swap Contract, evidences the parties’ intent that such
obligations shall be secured by the Deed of Trust in connection with the Loan.
“Taxes” means all taxes and assessments whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any communities
facilities or other private district on Borrower or on any of its properties or
assets or any part thereof or in respect of any of its franchises, businesses,
income or profits.

S1-6

--------------------------------------------------------------------------------




“Tenant Improvements” means improvements, fixtures and equipment associated with
any of the Leases, the construction or installation of which Lender has agreed
to finance in accordance with Section 3 of Schedule 2 of this Agreement.
“Termination Fee Deposit” shall have the meaning set forth in Section 4.17.
“Test Date” means June 30 and December 31 of each year, commencing on December
31, 2013.
“TILC/Capital Expenditures Holdback” means Loan proceeds in the amount of
$8,550,000 to be advanced by Lender for costs and expenses of Tenant
Improvements, Leasing Commissions and Capital Improvements in accordance with
the terms and conditions of Schedule 2.
“TILC Reserve Account” has the meaning set forth in Section 4.25 of this
Agreement.

S1-7

--------------------------------------------------------------------------------




Schedule 2

Holdback for Tenant Improvements, Leasing Commissions and Capital
Improvements/Disbursements from TILC Reserve Account
1.Compliance with Laws; Plans and Specifications; Correction of Construction
Work.
Borrower shall use commercially reasonable efforts to ensure that all of the
Capital Improvements and the Tenant Improvements are constructed in accordance
with all applicable (whether present or future) Laws. Upon request of Lender,
Borrower shall deliver to Lender copies of all plans and specifications for any
Capital Improvements and all tenant improvement plans and specifications for any
Tenant Improvements to the extent available to Borrower. Prior to commencing any
construction of any Capital Improvements or any Tenant Improvements, the
applicable plans and specifications shall be approved by all applicable
Governmental Authorities and any tenant (if applicable). Promptly following any
demand by Lender, Borrower shall correct or cause the correction of any work
that fails to comply with the requirements of this Section 1 of Schedule 2 and
any material departures or deviations from the applicable improvement plans and
specifications not approved by Lender. Lender and its representatives shall have
access to the Property at all reasonable times and upon no less than twenty-four
(24) hours prior notice, and shall have the right to enter the property and to
conduct such inspections thereof at their sole cost and expense, and subject to
the rights of tenants under their leases, provided that if an Event of Default
exists, such inspection shall be at Borrower’s expense, as they shall deem
necessary or desirable for the protection of the interests of Lender.
2.    Building Permits; Other Permits.
All building, construction and other permits necessary or required in connection
with the construction of any Capital Improvements or any Tenant Improvements
must be issued prior to the commencement of construction of any of the same.
Borrower shall pay, or cause to be paid, all required fees in connection with
such permits.
3.    Advances for Tenant Improvements.
So long as no Default or Event of Default shall exist, Lender shall make
advances from the TILC/Capital Expenditures Holdback and disbursements from the
TILC Reserve Account for Tenant Improvements, provided that advances from
advances from the TILC/Capital Expenditures Holdback for Tenant Improvements
shall not exceed an aggregate amount equal to $4,395,000. Advances from the
TILC/Capital Expenditures Holdback and disbursements from the TILC Reserve
Account for Tenant Improvements shall be made not more frequently than monthly
based on draw requests signed by an Authorized Signer in the form of Schedule 3
or in another form approved by Lender. Each draw request for Tenant Improvements
shall, if required by Lender and to the extent applicable, be set forth on AIA
Forms G702 and G703 or another form reasonably approved by Lender, and shall be
accompanied by (i) invoices, receipts or other evidence reasonably satisfactory
to Lender verifying the costs for which Loan proceeds are being requested, and
(ii) if required by Lender, affidavits, lien waivers and/or releases from all
parties who furnished materials and/or services in connection with the requested
payment. Advances from the TILC/Capital Expenditures Holdback and disbursements
from the TILC Reserve Account for Tenant Improvements shall not exceed Forty
Dollars ($40.00) per square foot of net rentable area of the Improvements. At
Borrower’s option, Lender shall make a single advance from the TILC/Capital
Expenditures Holdback or the TILC Reserve Account (as applicable) for Tenant
Improvements under a specified Lease or Lender shall make periodic advances from
the TILC/Capital Expenditures Holdback or the TILC Reserve Account (as
applicable) for Tenant Improvements as construction progresses, subject to

S2-1

--------------------------------------------------------------------------------




such retainage requirements as Lender in its reasonable judgment may impose.
Lender may require an inspection of the Property under Section 1 above in order
to verify completion of Tenant Improvements prior to making any such advance.
Lender shall not be obligated to make the final advance of the Loan from the
TILC/Capital Expenditures Holdback or the TILC Reserve Account (as applicable)
for Tenant Improvements under a given Lease unless the following conditions
shall have been satisfied, to the extent required by Lender:
(a)    Lender shall have received such evidence as Lender may reasonably require
that construction has been completed in a good and workmanlike manner, in
accordance with applicable requirements of all Governmental Authorities and
substantially in accordance with tenant improvement plans and specifications
satisfactory to Lender;
(b)    To the extent required by applicable Governmental Authorities for the use
and occupancy of the Tenant Improvements, certificates of occupancy and other
applicable permits and releases shall have been issued with respect to the
Tenant Improvements and copies thereof shall have been furnished to Lender to
the extent requested by Lender;
(c)    A valid notice of completion shall have been recorded if required under
the laws of the applicable jurisdiction;
(d)    If requested by Lender, Lender shall have received, from the tenant
accepting the work, a tenant estoppel certificate confirming acceptance of the
work; provided that if Borrower is unable to obtain such tenant estoppel
certificate after using commercially reasonable efforts to obtain the same for a
period of ten (10) Business Days, Lender shall make the requested advance so
long as all other applicable conditions have been satisfied; and
(e)    Lender shall have received a satisfactory endorsement to its title
insurance policy (to the extent available and to the extent requested by
Lender).
4.    Advances for Capital Improvements.
So long as no Default or Event of Default shall exist, Lender shall make
advances from the TILC/Capital Expenditures Holdback for Capital Improvements in
an aggregate amount not to exceed $3,375,000. In the event that the Property
achieves stabilized occupancy of 95% and there are undisbursed Loan proceeds
remaining available for Tenant Improvements and Leasing Commissions, then any
remaining undisbursed Loan proceeds available for Tenant Improvements and
Leasing Commissions may be drawn by Borrower to reimburse Borrower for the costs
of any Capital Improvements in accordance with the provisions hereof. Advances
from the TILC/Capital Expenditures Holdback for Capital Improvements shall be
made not more frequently than monthly based on draw requests signed by an
Authorized Signer in the form of Schedule 3 or in another form approved by
Lender. Each draw request for Capital Improvements shall, if required by Lender
and to the extent applicable, be set forth on AIA Forms G702 and G703 or another
form reasonably approved by Lender, and shall be accompanied by (i) invoices,
receipts or other evidence reasonably satisfactory to Lender verifying the costs
for which Loan proceeds are being requested, and (ii) if required by Lender,
affidavits, lien waivers and/or releases from all parties who furnished
materials and/or services in connection with the requested payment. At
Borrower’s option, Lender shall make a single advance from the TILC/Capital
Expenditures Holdback for any work of Capital Improvements or Lender shall make
periodic advances for such work of Capital Improvements as construction
progresses, subject to such retainage requirements as Lender in its reasonable
judgment may impose. Lender may require an inspection of the Property under
Section 1 above in order to verify completion of any Capital Improvements prior
to making any advance. Lender shall not be obligated to make the final advance
of the Loan from the TILC/Capital

S2-2

--------------------------------------------------------------------------------




Expenditures Holdback for any work of Capital Improvements unless the following
conditions shall have been satisfied, to the extent required by Lender:
(a)    Lender shall have received such evidence as Lender may reasonably require
that construction has been completed in a good and workmanlike manner, in
accordance with applicable requirements of all Governmental Authorities and
substantially in accordance with any applicable plans and specifications;
(b)    To the extent applicable, a valid notice of completion shall have been
recorded if required under the laws of the applicable jurisdiction; and
(c)    Lender shall have received a satisfactory endorsement to its title
insurance policy (to the extent available and to the extent requested by
Lender).
5.    Leasing Commissions.
So long as no Default or Event of Default shall exist, Lender shall make
disbursements from the TILC/Capital Expenditures Holdback and disbursements from
the TILC Reserve Account for Leasing Commissions, provided that advances from
the TILC/Capital Expenditures Holdback for Leasing Commissions shall not exceed
an aggregate amount equal to $780,000. Each disbursement request for Leasing
Commissions exceeding One Hundred Thousand Dollars ($100,000) shall be
accompanied by evidence satisfactory to Lender that such Leasing Commissions are
then due and payable or have been properly paid, including, if required by
Lender, receipts, lien waivers and/or releases from the party or parties
entitled to all or any portion of such Leasing Commissions.
6.    Reliance.
In making any advance from the TILC/Capital Expenditures Holdback or the TILC
Reserve Account, Lender shall be entitled to rely on any bill, statement or
estimate procured from the appropriate public office, contractor, broker or
insurance company or agent without any inquiry into the accuracy thereof and
without any inquiry to the accuracy, validity, enforceability or contestability
of any cost, expense, commission, assessment, lien or title or claim thereof. If
an Event of Default has occurred and is continuing, Lender reserves the right to
make any advance from the TILC/Capital Expenditures Holdback or the TILC Reserve
Account directly to the party furnishing materials and/or services.
7.    Condition to All Advances.
If, in the reasonable opinion of Lender, the prospect of payment or performance
of all or any part of the Obligations has been impaired because of a material
adverse change in the financial condition, results of operations, business or
properties of Borrower or Guarantor, Lender shall have no obligation to make any
advance of Loan proceeds from the TILC/Capital Expenditures Holdback or the TILC
Reserve Account, provided that Lender has delivered to Borrower written notice
of such determination.
8.    Account for Funding Advances.
Subject to Lender’s right to advance Loan proceeds as provided in this
Agreement, Lender may make advances from the TILC/Capital Expenditures Holdback
and the TILC Reserve Account into Borrower’s Checking Account. Borrower hereby
irrevocably authorizes Lender to deposit any advance to the credit of Borrower
in that account, by wire transfer or other deposit. Borrower further irrevocably
authorizes Lender to pay and reimburse itself for any Expenses incurred by
Lender by debit to

S2-3

--------------------------------------------------------------------------------




such account. This account shall be used solely for the payment of costs and
other purposes associated with the construction of the Tenant Improvements, the
Construction of the Capital Improvements, the payment of Leasing Commissions
and/or the Loan, and shall not be used for any other purpose.
9.    Lender’s Rights and Remedies on Default.
Upon the occurrence, and during the continuance, of any Event of Default, Lender
shall have the right, in addition to any other rights or remedies available to
Lender, to exercise any one or more of the following rights and remedies:
(a)    Lender may terminate its obligation to advance any further principal of
the Loan or agreement to permit disbursements from the TILC Reserve Account by
Notice to Borrower.
(b)    Lender may apply any undisbursed Loan proceeds to the satisfaction of the
conditions of the Loan Documents, irrespective of the allocation of such Loan
proceeds as set forth above.
(c)    Lender may apply any amounts on deposit in the TILC Reserve Account to
the Obligations in accordance with the terms of the Security Agreement.
(d)    Lender may make advances directly to the property manager. The execution
of this Agreement by Borrower shall, and hereby does, constitute an irrevocable
authorization so to advance the proceeds of the Loan. No further direction or
authorization from Borrower shall be necessary to warrant such direct advances.
Each advance shall be secured by the Deed of Trust and shall satisfy the
obligations of Lender hereunder to the extent of the amount of the advance.

S2-4

--------------------------------------------------------------------------------




Schedule 3
Form of Draw Request
[BORROWER’S LETTERHEAD]
DRAW REQUEST NO. _________
TO: BANK OF AMERICA, N.A. (“Lender”)
LOAN NO.    _________________________.
PROJECT    Bellevue Technology Center
LOCATION
Corner of 24th Street and 156th Avenue NE, Bellevue, Washington

BORROWER
KBS SOR 156th Avenue Northeast, LLC, a Delaware limited liability company

FOR PERIOD ENDING _____________________________.
In accordance with the Term Loan Agreement in the amount of $53,000,000 dated
February 22, 2013, between Borrower and Lender, Borrower requests that
$______________________ be disbursed from [loan proceeds in the TILC/Capital
Expenditures Holdback] [amounts on deposit in the TILC Reserve Account]. The
proceeds should be credited to the account of
_______________________________________, Account No. ___________________, at
_________________________________________.
TOTAL DRAW REQUEST    $_____________________
[Optional language to appoint a new Authorized Signer for draw requests:]
__________________________ is hereby designated and authorized to sign future
draw requests on behalf of Borrower in connection with the Loan. Lender shall be
entitled to rely on draw requests given by such Person(s) until this
authorization is revoked by Borrower in writing.
[Optional language to appoint an authorized person to give rate election notices
under the Note:]
________________________________ is hereby designated as being authorized to
give Rate Election Notices (as defined in the Note) on behalf of Borrower under
the Note. Lender shall be entitled to rely on Rate Election Notices given by
such Person(s) until this authorization is revoked by Borrower in writing.
AUTHORIZED SIGNER:
 
 


Dated:
 




S3-1

--------------------------------------------------------------------------------




Schedule 4
Leasing and Tenant Matters
1.    Representations and Warranties of Borrower Regarding Leases.
Borrower represents and warrants that Borrower has delivered (or will deliver
within thirty (30) days of the date of recording of the Deed of Trust) to Lender
Borrower’s standard form of tenant lease and copies of all Leases and any
guaranty(ies) thereof, affecting any part of the Improvements, together with a
rent roll for the Property, and no such Lease or guaranty contains any option or
right of first refusal to purchase all or any portion of the Property or any
present or future interest therein.
2.    Covenants of Borrower Regarding Leases and Rents.
Borrower covenants that Borrower (a) will observe and perform all of the
obligations imposed upon the landlord in the Leases and will not do or permit to
be done anything to impair the security thereof; (b) will use its best efforts
to enforce or secure, or cause to be enforced or secured, the performance of
each and every obligation and undertaking of the respective tenants under the
Leases and will appear in and defend, at Borrower’s sole cost and expense, any
action or proceeding arising under, or in any manner connected with, the Leases;
(c) will not collect any of the Rents more than thirty (30) days in advance of
the time when the same become due under the terms of the Leases; (d) will not
discount any future accruing Rents; (e) without the prior written consent of
Lender, will not execute any assignment of the Leases or the Rents; (f) except
as expressly permitted under this Agreement, will not modify the rent, the term,
the demised premises or the common area maintenance charges under any of the
Leases, or add or modify any option or right of first refusal to purchase all or
any portion of the Property or any present or future interest therein, or
surrender, cancel or terminate any Lease, without the prior written consent of
Lender (which consent shall not be unreasonably withheld, conditioned or
delayed); and (g) will execute and deliver, at the request of Lender, all such
assignments of the Leases and Rents in favor of Lender as Lender may from time
to time reasonably require.
3.    Leasing Guidelines.
Except as expressly permitted under this Agreement, Borrower shall not enter
into any Lease of space in the Improvements unless approved or deemed approved
by Lender prior to execution (which consent shall not be unreasonably withheld,
conditioned or delayed). Borrower’s standard form of tenant lease, and any
revisions thereto, must have the prior written approval of Lender. Lender shall
be “deemed” to have approved any Lease that: (a) is on the standard form lease
approved by Lender with no deviations except as approved by Lender (subject to
modifications to address customary lease modifications in the marketplace);
(b) is entered into in the ordinary course of business with a bona fide
unrelated third party tenant, and Borrower, acting in good faith and exercising
due diligence, has determined that the tenant is financially capable of
performing its obligations under the Lease; (c) is received by Lender, together
with any guaranty(ies) and financial information received by Borrower regarding
the tenant and any guarantor(s), within fifteen (15) days after execution;
(d) reflects an arm’s length transaction; (e) contains no option or right of
first refusal to purchase all or any portion of the Property or any present or
future interest therein; (f) requires the tenant to execute and deliver to
Lender an estoppel certificate in form and substance reasonably acceptable to
Lender within thirty (30) days after notice from Lender; and (g) does not cover
in excess of twenty percent (20%) of the aggregate net rentable area of the
Improvements or have a rental rate that is less than $15.00 per square foot per
year (on a triple net basis). Borrower shall provide to Lender a correct and
complete copy of each Lease, including any exhibits, and any guaranty(ies)
thereof, prior to execution unless the Lease meets the

S4-1

--------------------------------------------------------------------------------




foregoing requirements for “deemed” approval by Lender. Borrower shall pay all
reasonable costs incurred by Lender in reviewing and approving Leases and any
guaranties thereof, and also in negotiating subordination agreements and
subordination, nondisturbance and attornment agreements with tenants, including
reasonable attorneys’ fees and costs.
For Leases that require Lender’s approval, Borrower shall provide Lender with a
copy of the letter of intent (“LOI”) for each proposed Lease and, to the extent
available, with financial information on the proposed tenant to aid Lender in
determining whether it will consent thereto. A proposed LOI shall be deemed
approved by Lender unless Lender disapproves such LOI in writing within five (5)
Banking Days after such LOI is submitted to Lender for approval. Upon approval
(or deemed approval) of the LOI, no further approval will be required by Lender
and Lender will have granted its consent to the Lease that results from the LOI
so long as such Lease is on the Borrower’s standard form of tenant lease
approved by Agent (which lease form may be modified to address customary lease
modifications in the marketplace), and the business terms in the Lease are not
materially different from the terms outlined in the approved (or deemed
approved) LOI.
In the event Borrower satisfies all of the conditions of this Section 3 with
respect to any Lease, Lender’s consent to such Lease shall not be required.
4.    Delivery of Leasing Information and Documents.
From time to time upon Lender’s request, Borrower shall promptly deliver to
Lender (a) complete executed copies of each Lease, including any exhibits
thereto and any guaranty(ies) thereof, (b) a complete rent roll of the Property,
together with such operating statements and leasing schedules and reports as
Lender may reasonably require, (c) any and all financial statements of the
tenants, subtenants and any lease guarantors to the extent available to
Borrower, and (d) such other information regarding tenants and prospective
tenants and other leasing information as Lender may reasonably request (to the
extent available to Borrower). Borrower shall use commercially reasonable
efforts to deliver to Lender such estoppel certificates, subordination
agreements and/or subordination, non-disturbance and attornment agreements
executed by such tenants as Lender may reasonably require and subject to the
terms of the applicable leases and form estoppels and subordination agreements
attached thereto.

S4-2

--------------------------------------------------------------------------------




Schedule 5
Swap Contracts
1.    Swap Documentation. If Borrower elects to enter into a Swap Contract,
within the timeframes required by Lender and Swap Counterparty, Borrower shall
deliver to Swap Counterparty the following documents and other items, executed
and acknowledged as appropriate, all in form and substance satisfactory to
Lender and Swap Counterparty: (a) Master Agreement in the form published by the
International Swaps and Derivatives Association, Inc. and related schedule in
the form agreed upon between Borrower and Swap Counterparty; (b) a confirmation
under the foregoing, if applicable; and (c) if Borrower is anything other than a
natural person, evidence of due authorization to enter into transactions under
the foregoing Swap Contract with Swap Counterparty, together with evidence of
due authorization and execution of any Swap Contract; and such other title
endorsements, documents, instruments and agreements as Lender and Swap
Counterparty may require to evidence satisfaction of the conditions set forth in
this Section 1 of Schedule 5.
2.    Conveyance and Security Interest. To secure Borrower’s Obligations,
Borrower hereby transfers, assigns and transfers to Lender, and grants to Lender
a security interest in, all of Borrower’s right, title and interest, but not its
obligations, duties or liabilities for any breach, in, under and to any Swap
Contract, any and all amounts received by Borrower in connection therewith or to
which Borrower is entitled thereunder, and all proceeds of the foregoing.
3.    Cross-Default. It shall be an Event of Default under this Agreement if any
Event of Default occurs as defined under any Swap Contract as to which Borrower
is the Defaulting Party, and the same is not cured, or any amounts payable with
respect to such Event of Default are not paid, within thirty (30) days after
notice of such Event of Default has been delivered to Borrower. As used in this
Section, the term “Defaulting Party” has the meanings ascribed to it in the Swap
Contract.
4.    Remedies; Cure Rights. In addition to any and all other remedies to which
Lender and Swap Counterparty are entitled at law or in equity, Swap Counterparty
shall have the right, to the extent so provided in any Swap Contract or any
Master Agreement relating thereto, (a) to declare an event of default,
termination event or other similar event thereunder and to designate an Early
Termination Date as defined under the Master Agreement, and (b) to determine net
termination amounts in accordance with the Swap Contract and to setoff amounts
between Swap Contracts. Lender shall have the right at any time (but shall have
no obligation) to take in its name or in the name of Borrower such action as
Lender may at any time determine to be necessary or advisable to cure any
default under any Swap Contract or to protect the rights of Borrower or Swap
Counterparty thereunder; provided, however, that before the occurrence of an
Event of Default under this Agreement, Lender shall give prior written notice to
Borrower before taking any such action. For this purpose, Borrower hereby
constitutes Lender its true and lawful attorney-in-fact with full power of
substitution, which power of attorney is coupled with an interest and
irrevocable, to exercise, at the election of Lender, any and all rights and
remedies of Borrower under the Swap Contract, including making any payments
thereunder and consummating any transactions contemplated thereby, and to take
any action that Lender may deem proper in order to collect, assert or enforce
any claim, right or title, in and to the Swap Contract hereby assigned and
conveyed, and generally to take any and all such action in relation thereto as
Lender shall deem advisable. Lender shall not incur any liability if any action
so taken by Lender or on its behalf shall prove to be inadequate or invalid.
Borrower expressly understands and agrees that Lender is not hereby assuming any
duties or obligations of Borrower to make payments to Swap Counterparty under
any Swap Contract or under any other Loan Document. Such payment duties and
obligations remain the responsibility of Borrower notwithstanding any language
in this Agreement.

S5-1

--------------------------------------------------------------------------------




5.    Automatic Deduction and Credit.
(a)    At all times when any Swap Contract is in effect, Borrower shall maintain
the Checking Account in good standing with Lender. Borrower hereby grants to
Lender and Swap Counterparty a security interest in the Checking Account.
Borrower is granting this security interest to Lender and Swap Counterparty for
the purpose of securing the Obligations.
(b)    At all times when any Swap Contract is in effect, all monthly payments
owed by Borrower under the Note will be automatically deducted on their due
dates from the Checking Account (or any other account designated by Borrower).
Lender is hereby authorized to apply the amounts so debited to Borrower’s
obligations under the Loan. Notwithstanding the foregoing, Lender will not
automatically deduct the principal payment at maturity from the Checking Account
(or any other account designated by Borrower).
(c)    At all times when any Swap Contract is in effect, all payments owed by
Borrower under any Swap Contract will be automatically deducted on their due
dates from the Checking Account (or any other account designated by Borrower).
The preceding sentence includes Borrower’s authorization for Lender to debit
from the Checking Account (or any other account designated by Borrower) any
monetary obligation owed by Borrower to Swap Counterparty following any Early
Termination Date, as defined under the Master Agreement. Swap Counterparty is
hereby authorized to apply the amounts so debited to the obligations of Borrower
under the applicable Swap Contract.
(d)    Lender will debit the Checking Account (or any other account designated
by Borrower) on the dates the foregoing payments become due; provided, however,
that if a due date does not fall on a Banking Day, Lender will debit the
Checking Account (or any other account designated by Borrower) on the first
Banking Day following such due date.
(e)    Borrower shall maintain sufficient funds on the dates when Lender enters
debits authorized by this Agreement. If there are insufficient funds in the
Checking Account (or any other account designated by Borrower)on any date when
Lender enters any debit authorized by this Agreement, without limiting Lender’s
other remedies in such an event, the debit will be reversed in whole or in part,
in Lender’s sole and absolute discretion, and such amount not debited shall be
deemed to be unpaid and shall be immediately due and payable in accordance with
the terms of the Note and/or the Swap Contract, as applicable.
(f)    So long as there is no Event of Default existing under this Agreement or
any Swap Contract, Lender will automatically credit the Checking Account (or any
other account designated by Borrower) for payments owed by Swap Counterparty
under the Swap Contract. Lender will credit the Checking Account (or any other
account designated by Borrower) on the dates the foregoing payments become due;
provided, however, that if a due date does not fall on a Banking Day, Lender
will credit the Checking Account (or any other account designated by Borrower)
on the first Banking Day following such due date.

S5-2    

--------------------------------------------------------------------------------




Schedule 6


[Intentionally Omitted]

S6-1

--------------------------------------------------------------------------------




Schedule 7


Form of Confidentiality Agreement












(See Attached)



--------------------------------------------------------------------------------




Non-Disclosure Agreement
This Non-Disclosure Agreement (this “Agreement”) is made this ____ day of
__________, 20__, by and among KBS SOR Acquisition XIII, LLC, a Delaware limited
liability company (“KBS SOR XIII”), KBS Strategic Opportunity Limited
Partnership, a Delaware limited partnership (“KBS LP”), KBS Strategic
Opportunity REIT, Inc., a Maryland corporation (“KBS REIT”), KBS Capital
Advisors LLC, a Delaware limited liability company (“KBS CA”), and
____________________, a ______________________________ (the “Recipient”) (KBS
SOR XIII, KBS LP, KBS REIT and KBS CA are collectively referred to as “KBS”;
Recipient and KBS are sometimes referred to in this Agreement individually as a
“Party” or collectively as the “Parties”).
KBS and Recipient wish to have discussions during which Recipient may be exposed
to important business and/or technical information which is the property of KBS.
Such disclosures may be in the form of written materials, by oral disclosure, or
through learned observation, and may include certain plans, designs, data,
operations, financial positions and projections, business and technical
information, trade secrets, techniques, methods, supplier and vendor contacts
and methods, development plans, acquisition plans, financing options and plans,
profit margins, services, proprietary information, and other confidential
information. Much of this information is the result of substantial expenditures
of time, money, technical expertise, and resources. And KBS considers this
information confidential and/or a trade secret. The unauthorized use or
disclosure of this information could cause significant harm to KBS’s business.
For this reason and in consideration of the mutual covenants contained in this
Agreement and the disclosure of confidential information to Recipient, the
Parties agree as follows:
1. Definitions. For purposes of this Agreement, the following definitions apply:
1.1.     “Confidential Information” means KBS’s non-public, confidential and
proprietary information and specifically includes, but is not necessarily
limited to, the following: (A) plans, data, operations, financial positions,
historical performance and projections, business and technical information,
techniques, methods, supplier and vendor contacts, development plans,
acquisition plans, financing options and plans, profit margins, services,
methodologies, techniques, designs (architectural or otherwise), specifications,
tenant lists, tenant information, leasing plans or strategies, market
information, marketing plans, personnel information, other financial
information, business strategies, rent and pricing policies, contractual
relations with customers and suppliers, business acquisition plans, business
opportunities, new personnel acquisition plans, and information, books, records,
patent applications, proprietary information, and other confidential information
and know-how relating to the business of KBS; (B) information received by KBS
from third parties under confidential conditions, which information is
identified by KBS as being subject to such conditions; and (C) KBS’s Trade
Secrets. Confidential Information does not include any information that: (W) is
or subsequently becomes publicly available without the Recipient’s breach,
directly or indirectly, of any obligation owed to KBS; (X) became known to the
Recipient prior to KBS’s disclosure of such information to the Recipient as can
be proven by Recipient’s written records; (Y) became known to the Recipient from
a source other than KBS other than by the breach of an obligation of
confidentiality owed to KBS; or (Z) is independently developed, without any use
of KBS’s Confidential Information, by the Recipient as evidenced by its written
records.
1.2.    “Trade Secrets” means information that: derives economic value, actual
or potential, from not being generally known to, or readily ascertainable by
proper means by, other persons who can obtain economic value
 
from its disclosure or use, and that is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.
2. Obligations of Recipient.  Recipient covenants and agrees that:
2.1.    It will hold all Confidential Information in trust and in the strictest
confidence and protect it in accordance with a standard of care that shall be no
less than the care it uses to protect its own information of like importance but
in no event with less than reasonable care;
2.2.    It will not use, copy, or disclose, or permit any unauthorized person
access to, any Confidential Information without KBS’s permission, to be granted
or withheld in KBS’s sole discretion, and provided that any existing
confidentiality notices are included in such reproductions or, if no such
notices are included, “Confidential” or some similar notice is stamped on the
Confidential Information;
2.3.    It may only disclose Confidential Information to its directors,
officers, employees, consultants, insurers, reinsurers, auditors, regulators,
attorneys and agents (“Representatives”) provided such Representatives (i) have
a need to know and (ii) are informed, directed and obligated by Recipient to
treat such Confidential Information in accordance with the obligations of this
Agreement. Recipient agrees to be liable for any breach of an obligation
hereunder by any of its Representatives;
2.4.    All Confidential Information, including all tangible embodiments,
copies, reproductions and summaries thereof, and any other information and
materials provided by KBS to the Recipient shall remain the sole and exclusive
property of KBS.
2.5.    It shall immediately report to KBS any use or disclosure by the
Recipient’s employees or any other person of which the Recipient has knowledge
of any portion of the Confidential Information without authorization from KBS,
and will reasonably cooperate with KBS to help KBS


3

--------------------------------------------------------------------------------




regain possession of the Confidential Information and prevent its further
unauthorized use.
2.6.    Upon the written request of KBS, Recipient will effect the destruction
of all memoranda, notes, records, tapes, documentation, disks, manuals, files,
originals, copies, reproductions and summaries (in any form or format, including
without limitation, copies resident in long or short-term computer storage
devices) of, to the extent they concern or contain Confidential Information that
are in Recipient’s possession, whether made or compiled by Recipient or
furnished to Recipient by KBS; provided that Recipient, as a regulated entity,
may retain the Confidential Information for the purposes of and for so long as
required by any law, court or regulatory agency or authority or its internal
compliance procedures. The confidentiality obligations of this Agreement shall
continue to apply to such Confidential Information retained by Recipient or its
Representatives for so long as Recipient or its Representatives retains such
Confidential Information.
3. Obligation of Recipient.  The Recipient’s obligations to maintain the
confidentiality of Confidential Information pursuant to Section 2 specifically
include, but are not limited to, not disclosing Confidential Information to any
persons or entities engaged in a field of business similar to KBS or in the
non-traded REIT industry.
4. Exception. The obligations of confidentiality imposed by this Agreement do
not apply to any Confidential Information that is required to be disclosed
pursuant to operation of law or legal process, governmental regulation or court
order. If Recipient receives a court order or other governmental or
administrative decree of appropriate and sufficient jurisdiction requiring
disclosure of KBS’s Confidential Information, Recipient shall give KBS prompt
notice prior to such disclosure, if legally permitted, in order to permit KBS,
at its expense, to seek a protective order in the case of a court order or other
governmental or administrative decree. Recipient agrees to reasonably cooperate
with KBS, at KBS’s expense and subject to applicable law, to limit such
disclosure. Recipient shall also reasonably cooperate with KBS in seeking a
protective order subject to the payment by KBS of all out-of-pocket expenses
incurred by the party providing such cooperation at the request of KBS.
Recipient shall release only so much of KBS’s Confidential Information as
Recipient’s counsel advises is required by such order. 5. Duration. The
restrictions on use and disclosure of Confidential Information shall survive for
a period of two (2) years. However, with respect to Confidential Information
that constitutes (i) a Trade Secret, or (ii) is retained by Recipient pursuant
to the second clause of Section 2.6(ii) above, the confidentiality obligations
set forth in this Agreement shall continue in effect for so long as such
Confidential Information remains a Trade Secret, or is retained by Recipient, as
applicable.
6. No Warranties.  KBS makes no warranties, express or implied, under this
Agreement or by any Confidential Information disclosed to Recipient under
 
this Agreement. All information disclosed hereunder is provided “as is.”
7. No Licenses or Other Obligations.  By disclosing information to the
Recipient, KBS does not grant any express or implied rights or licenses to the
Recipient with respect to any patents, copyrights, trademarks, Trade Secrets or
other proprietary rights of KBS. Nothing in this Agreement shall obligate KBS to
disclose any information to Recipient or to engage in any other business
activity with Recipient.
8. Representations and Covenants.  Recipient represents, covenants,
acknowledges, and agrees that:
8.1.    It is aware and its Representatives have been advised that securities
laws prohibit any person who has material non-public information about a public
company from purchasing or selling securities of such company.
8.2.    This Agreement (and any Confidential Information) is delivered upon the
express condition that Recipient will not publicize in any manner whatsoever by
way of interviews, responses to questions or inquiries, press releases or
otherwise, any aspect or proposed aspect of the subject matter of the
Confidential Information without prior notice to and approval of KBS, except as
may otherwise be required by law.
9. Threatened Breach; Breach; Remedies.  In the event of any breach of this
Agreement by Recipient, including, without limitation, the actual or threatened
disclosure of Confidential Information without the prior express written consent
of KBS, KBS will suffer an irreparable injury, such that no remedy at law will
afford it adequate protection against, or appropriate compensation for, such
injury. Accordingly, Recipient hereby agrees that KBS shall be entitled, without
waiving any other rights or remedies, to seek specific performance of the
Recipient’s obligations as well as such other injunctive relief as may be
granted by a court of competent jurisdiction.
10. Miscellaneous.
10.1.    Severability. If any provision of this Agreement shall not be valid for
any reason, such provision shall be entirely severable from, and shall have no
effect upon, the remainder of this Agreement. Any such invalid provision shall
be subject to partial enforcement to the extent necessary to protect the
interest of KBS.
10.2.    Governing Law; Forum. This Agreement shall be construed and controlled
by the laws of the State of California without reference to the provisions
governing conflict of laws, and both parties further consent to the exclusive
jurisdiction by the state and federal courts sitting in the State of California
of any dispute arising out of or related to this Agreement.
10.3.    Enforcement by Successors or Assigns; Survivability. The covenants and
agreements contained herein shall inure to the benefit of, and may be enforced
by, any legal successors or assigns of each Party and shall survive any
termination of the relationship between the




4


--------------------------------------------------------------------------------




Parties, whether such termination is at the instance of either Party, and
regardless of the reasons therefore.
10.4.    Amendment; Waiver.  This Agreement, or any provision hereof, shall not
be waived, changed or terminated except by a writing signed by an authorized
officer of both Parties.
10.5.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which will constitute an original, but all of which
together constitute a single document. Any signature duly affixed to this
Agreement and delivered by facsimile transmission shall be deemed to have the
same legal effect as the actual signature of the person signing this Agreement,
and any Party receiving delivery of a facsimile copy of the signed Agreement may
rely on such as having actually been signed.
10.6.    Merger.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement, except to the
extent of existing non-disclosure agreements between the parties to which this
Agreement supplements (but supersedes to the extent of any inconsistency
therein).
10.7.    No Implied Waiver.  None of the provisions of this Agreement shall be
deemed to have been waived by any act or acquiescence on the part of KBS, its
agents, or employees, but only by an instrument in writing signed by an
authorized officer of KBS. No waiver of any provision of this Agreement shall
constitute a waiver of any other provision(s) or of the same provision on
another occasion.
10.8.    No Assignment.  The Recipient may not assign its rights or obligations
under this Agreement without the express written consent of KBS.
10.9.    Headings and Construction.  The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.
 
 



The parties hereto have executed this Agreement as of the date noted above.
Recipient Name:
 
 
KBS Capital Advisors LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
By:
 
Name (print):
 
 
Name (print):
 
Title:
 
 
Title:
 


5
